       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 1 of 61 PageID #: 418


                                  SIvvIoNS JANNACE DELUCA, LI,P
                                             ATTORNEYS AT I,AW                                 Counsel
Kevin P. Simmons                              43 ConponaTE DRIVE
Steven D. Jannace                                                                     Susan B. Jannace
                                      I-{auppauc;E, NEw YORK I 1788-2048
Sal F. Del,ucaa                                                                       Ross M. Chinitzn
                                                (63 r ) 873-4888
Allison C. I-eibowitz
Stacey Ramis Nigro                           ftax (63 1) 873-4889

Daniel P. Borbet                                                                      *Also A(lmitted NJ
Katherine R. Cutrone                                                                  AAlso Admitted   C'f
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaeler
Michael C. Lamendola*                                           August. 21-st, 2020
Aric H. Peynrann
Daniel J. Solinsky

      Via ECF
      Magist.rate Judge Robert M. Levy
      United States District Court,
      Eastern Dist,rict of New York
      225 Cadman Plaza East.
      Brooklyn, New York II2OL
                Re      Singh, Devander v. Ronald Poles, Penske Truck Leasing
                        Co., 1,.P., Penske Truck Leasing Corporation, Costco
                        Wholesal-e Corpo::at.J-on, Costco Wholesale Membership,
                        fnc. and Sahib Walia
                        Civit Act.ion No: l-: 19-CV- ]-9B4-JBW-RML

      Dear Magistrate Judge Levy
            This office ::epresents the defendants, Ronald Pol-es and
      Costco Whol-esa]e Corporation, in t.he above-mat.ter.
            We have rece j.ved HIPAA-compliant authorization for
      plaint.i-f f ' s records f rom Counsel. We respect.fully request the
      Court so-order the at.tached subpoenas t.o be served on t.he
      providers.
                Thank    you for the opportunity to address t.he Court in this
     matter.
                                                Respect,fully submitted,

                                                s/ Sally Kassim-Schaefer
                                                Sa11y Kassim-schaefer
     SKS/sa
         Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 2 of 61 PageID #: 419


                                            Sttr,rvroNs JANNACE         DELucA, LLP
                                                        AT'TORNEYS AT LAW                                       Counsel
Kevin P. Simmons                                            43 CoRPoRATE DRrvE
Steven D. Jannace                                                                                     Susan B. Jannace
                                                   l'{rruppaucE, NEW YORK 11788-2048
Sal F. Del,ucaA                                                                                       Ross M. Chinitzn
                                                               (63 l) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro                                        FAX(631)873-4889

Daniel P. Borbet                                                                                      *Also Admitted NJ
Katherine It. Cutrone                                                                                 AAlso n dmitted   C'l
Irina F'eferman*
Ian Fl. llannon
Sally Kassim-Schaefer
Michael C. L.amendola*
Aric   I'1. l)eymann
Daniel   .1.   Solinsky



                                                                             August    27-sL, 2020
         Enzolabs
         94-19            5Oth   Drive,   DL/D2
         Queens, New York                 113 73

                                     Re: Singh, Devander v. Costco, €t. al.
                                     Claimant: Devander Singh a/k/a Davinder Singh
                                     Add::ess 295-02 104th St.reet, Ozone Park, Ny '11-416
                                     D/a/B: 03/07/relo
                                     Soc Sec#: xxx-xx-9818
         To      Whom       Tt May Concern:
              Attached hereto please find a subpoena in reference t,o the
         above captioned matter'. This let.ter is t,o notify you that you need
         NOT appear at our office on the said date on the subpoena. However,
         you are reguired to send a certified c opy of all records an your
         possessr- on to our office:

                                             Simmons 'Jannace Deluca, LLP
                                             43 Coprorate Drive
                                             Hauppauge, New York LL788-2048
               We must receive these records bv the date on the subpoena.
        Thank you for your corporat.ion in t.his mat.t.er. If you have any
        quest, j-ons, pl.ease do not hesitate to contact me.

                                                                   Very Truly Yours.
                                                                   Simmons Jannace Deluca,            LLP
                                                                           a
                                                                   By                     , ?horrrn
                                                                           St.ephanie    Adamo
                                                                                  Paralegal
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 3 of 61 PageID #: 420

AO 888 (Rcv. I 2/l 3) Subpocna to Producc Docurncnts, Infornralion, or Objccts or to Pcnnit Inspcction of Prcrniscs in a Civil Action


                                         UNnBo STATBS DTSTruCT COURT
                                                                              for the
                                                             Eastern District of New York

                           Devander Singh                                         )
                                Plaintiff                                         )
                                                                                  )        Civil Action     No.      19-CV-1984

              Costco Wholesale Corporation, et al.                                )
                                                                                  )
                               Defendant                                          )

                        SUBPOENA TO PRODUCE DOCUMENTS,INFORMATIONO OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                            Enzolabs
                                                     94-1960th Drive, D1/D2, Queens, NewYork 11373
                                                         (Name of person lo whom this subpoena is directed)

       d
      Production: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



                                                                                            Date and Time:
           Simmons Jannace DeLuca, LLP
           43 Corporate Drive                                                                                    091101202010:00 am
           Hauppauge, NY 11788

       JInspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting parly
may inspect, measure, survey, photograph, test, or sample the properfy or any designated object or operation on it.

 Place:                                                                                    Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date

                                    CLERKOF COURT
                                                                                               OR

                                            Signature of Clerk or Deputy Clerk                                            Attornel,'s signature


The name, address, e-mail address, and telephone number of the attorney representing                                  (name of party)


sat F. DeLuca, Stmmons Jannace Ueluca, LLP, 43 Uorporate Uflve, Hauppauge, NY                             11   /6U (631) 6/5-4U6U,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. as(aXa).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 4 of 61 PageID #: 421

AO 88B (Rev. I 2/l 3) Subpoena to Producc Docurnents, Infonnation, or Objccts or to Pcnrrit Inspcction of Prcmiscs in a Civil Action (Pagc 2)


Civil Action No. 19-CV-1984

                                                                 PROOF OF SERVICE
                      (This section should not          be   liled wilh the coart unless required hy Fed, R. Civ, P, 45,)

            I received this subpoen a for        (name of individual and titte, if any)

on (date)


            il   I served the   subpoena by delivering a copy to the named person as follows:



                                                                                             on   (date)                                        or

            I    I refurned the subpoenaunexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                       for havel and $                                for services, for     a total   of$               0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                      Server's signature




                                                                                                   Printed name and title




                                                                                                       Server's address


Additional information regarding attempted service, etc.
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 5 of 61 PageID #: 422

AO88B (Rcv. l2113)SubpocnatoProduccDocumcnts, Inforrnation,orObjcctsortoPcnnitlnspcctionofPrerniscsinaCivil                      Action(Pagc3)


                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              l2llllS)
(c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not dcscribc specific occurrcnccs in disputc and results fronr thc cxpcrt's
 (l) For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C'1 Specifying Conditions es an Alternative. In the circumstances
  (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(d)(3)(B), the court rnay, instead ofqnashing or
regularly transacts business in person; or                                          modifying a subpoena, order appearance or production under specified
  (B) within the state where the person resides, is employed, or regularly          conditions ifthe serving party:
transacts business in person, ifthe person                                                (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                        otherwise nret withont undue hardship; and
     (ii) is commanded to attend a trial and would not incur substantial                  (li) cnsures that thc subpocnacd pcrson will bc rcasonably compcnsatcd.
cxpcnsc.
                                                                                    (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery, A subpoena may command:
  (A) production ofdocuments, electronically stored information, or                  (l) Producing Documents or Electronically Stored Inforntalion, These
taugible thirrgs at a place within 100 rniles ofwhere the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
   (B) inspection of premises at the premises to be inspected.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordrnary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcenrent.                        must organize and label them to conespond to the categories in the demand.
                                                                                        (B) Form for Pt'oducing Electronically Stored lnformatiotr Not Specilied,
  (l) Avoiding Undue Burden or Expense; Sanctions, A party or attomey               Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           irrformation, the person responding must produce it in a forni or forrns in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable fbrm or lorms,
subpoena. The corrt for the district where compliance is reqnired rnnst                 (C) Eleclronicalb, SlorrO r*rration Produced in Only One Fornt. The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost eamings and reasonable attomey's fees-on a party or attorney who               irrfonnation in nrorc than onc fonn.
fails to comply.                                                                        (D) Inaccessible Electronicalbt Stored lnformation. Thc pcrson
                                                                                    responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Malefials or Permit Inspection,                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person corunanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of         reasonably accessible because ofundue bulden or cost. Ifthat showing is
production or inspection unless also corrrmanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources ifthe
hearirig, or trial.                                                                 rcqucsting parly shows good oausc, considcring thc limitations ofRulc
   (B) Objeclions. A person commanded to produce documents or tangible              26(bX2XC). The court may specity conditions fbr the discovery.
things or to pennit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Claining Privilege or Protection.
sampling any or all of the materials or to inspecting the prenrises-or to             (A) Information I'}ttithheld, A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for            material lnust:
cornpliancc or I 4 days after the subpocna is served. If an objection is rnade,          (i) cxprcssly makc thc claim; and
the following rules apply:                                                               (ii) dcscribc the naturc of the withhcld documcnts, comrnurrications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
lnay move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                            (B) Infitnnation Produced. If infomration produced in response to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or ofprotoction as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person rnaking the clairn may notify any party
significant expense resulting from compliance.                                      that received the information ofthe clairn and the basis for it. After being
                                                                                    notified, a party must promptly retum, sequester, or destroy the specified
 Q) Quashing or Modifying a Subpoenu                                                infonnation and any copies it has; rnust not use or disclose the information
  (A) llhen Required, On tirnely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modily a subpoena that:                        infonnation ifthe party disclosed it belore being notified; and rnay prornptly
    (i) fails to allow a reasonable time to comply;                                 present the information under seal to the court for the district where
    (ii) requires a person to comply beyond the geographical lirnits                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produccd thc infomration must prqscrvc thc inlormation until thc clainr is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) When Permitted, To protect a person subject to or affected by a               The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transfened, the issuing court-may hold in contempt a person
motion, quash or modifr the subpoena if it requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpocna or an ordcr rclatcd to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Cornr.nittee Note (2013).
          Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 6 of 61 PageID #: 423

                                                                                                                                                   OCr\ Official l'ornr No.; 960
                 AUTHORIZATION FOR RNLIASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                         [1'lris form has been approved by the Nerv York Stnte Depnrtnrent of Henlthl

    Patient Name                                                                                  Date   of Birth                              Social Security Numbel
     Devander Singlt
    Patient Address
                                                                                                Iso
     95-02 l04th Strcet, Ozone Park, Nerv York l1416

 l, or n:y authorized representative,              reguest that health infomration regarding my care and            hratnlent [:e released
                                                                                                                                       -             as set   fonh on this form:
Irr accordance with New York State Law and the Privacy Rule of the Health lnsurance Porrability Rnd Accountability Act of 1996
(l-lIPAA), I understand that:
l. Tlris authorization may include disclosure of inforrrration relating to ALCOHOL and DRUC ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* REI,ATID INFORMATTON only if I place my initials on
the appropriate line in ltem 9(a). ln the event the health information described be Iow includes any of these types of infornration, and I
initial the line on the box in ltem 9(a), I specifically autholize release ofsrtclr infornration to tl'!e person(s) indicated in ltem 8.
2. lf I am autholizing the release of HlV-related, alcohol or drug trealment, or mental health treatment infornration, the recipient is
prohibited from redisclosing such inforruation without my authorization unless pernritted to do so under federal or state law, I
understand thal I have the riglrt to request a list of people who may leceive or use my l-llV-related information without authorization. lf
I experience discrimination because of the release or disclosure of HIV-related infonnatic'n, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York City Conunission ol Hunran Rights at {21D 3A6-7450. These agencies are
 responsible for plotecting my rights.
 3, I have the right to revoke this authorization at any tinre by writing to the health care provider listed below. I understand that t may
 revoke this autholization except to the extent that action lras already been taken based on this authorization.
,4. I understand that signing this authorization is voluntary. My treatnlent, payment, enrollment in a health plan, or eligibility for
 benefits will not be conditioned upor my authorization of this disclosure.
 5. lnfolnration disclosed under this autlrolization might be redisclosed by the lecipient (except as noted above in ltenr 2), and this
 redisclosure nray no longer be protected by federal or state larv.
6, TIIIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
CARE WITH                           E OTHER THAN THE ATTORNEY OR GOVERNMENTA                                                             SP                IN ITEIVI   9
7. Nanre                         of health    or    to    this

                                                                                                                              -
                   of person(s) or category of per$n to whbm thi6 inforination will be sent:
8. Nanre and address
      Simmons Jannace Deluca, LLPr 43 Corporate Drivc, Hauppauge, Nerv York I1788
9(a), Specific information to be released;
 ,        E Medical  Record fiorn (insert date) _                         to (insert dflte)
          El Entire Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, fihns,
                               bir              lnsurance            and recolds sent to you l:y other lrealth care prcviders.
               Oth€r:                                                                                                             ; (lndicate by   tnitialing)
                   I


                                                                                                                                     Alcohol/Drrg Trcatment
                                                                                                                                     Mental l-lealth I nformation
Authorization to Discuss Health Informntion                                                                                          HlV-Relatcd Information
    (b)   tr   By initialing here                         I aulhorize
                                     --_ lnitials                                              Nnnre   of individual health care provider
          to discuss my health information with my attorney, ol a govemnrental agency, listed hele:

                                                         (Attorney/Fhm Nnnre or Covernnrental Aeency Nanrc)
10.    Reason for release ofinfonnation:                                                 ll.   Date or event on lvhich this nuthorization will expire:
       E At request of individual
          E Other: LEGAL                                                                 t\Yo years from date signed
!2, lfnot the patient,           narne   ofperson signing form                           I3, Authority to sign on behalf of patient

All   itenrs on                               conrpleted and nry quesrions                                                                                    been provided a
copy of the fornr.
                                                                                 ^b"*r$)%Wry
                                                                                            aot":   O7-1CI
    Signature                    oI replesentative authorized by law.
                                                                                                                                                        EN A SKOR
*     llirnrnn hiununodc ficicncy.\/irus th$t           cfluscs AIDS. Thc Ncs,   \/ork Slatc I'ulrlis Ilcnlrlr,l.irrl
      idcn tifysoincriird   is   hnving   l{i\/   synlptoms 0r infcction anrl inlbrnrntion lcgrrrrling    t   pc rson"s   c                   No.028K031
                                                                                                                                        Qualllled in Oueens County
         Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 7 of 61 PageID #: 424


                                  Stvvoxs       JANNACE     DELucA, LLP
                                              ATTORNEYS AT LAW                                  Counsel
Kevin P. Simmons                              43 CORPoRA.IE DRIVE
Steven D. Jannace                                                                       Susan B. Jannace
                                         Hauppeucp, NEw YorrK I 1788-2048
Sal F. Delucaa                                                                         I{oss M. Chinitzn
                                                 (63 1 ) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro                              Fnx(631)873-4889

Daniel P. Borbet                                                                       *Also Admitted NJ'
Katherine R. Cutrone                                                                   AAlso Admitted CT
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric   l-1. Peymann
Daniel J. Solinsky



                                                                August 27-st, 2020
        Dr. Suleyman Rana Javed
        117-10 Hil-lside Avenue
        Richmond Hill, New York 11418

                              Re: Singh, Devander v. Costco, €t. a].
                              Claimant: Devander Singh a/k/a Davinder Singh
                              Address:95-02 104th Street, Ozone Park, NY 1-141-6
                              D/o/B: 03 / oL/7e80
                              Soc Sec#: xxx-xx-9818
        To    Whom     It May Concern:
             Attached hereto please find a subpoena ln reference to t.he
        above captioned matter. This let.t.er is to not,ify yo u that you need
        NOT appear at our office on the said date on t,he s ubpoena. However,
        you are required t,o send a certified copy of aLl records in your
        possession to our office:
                                   Simmons ,JannaceDeluca, LLP
                                   43 Coprorate Drive
                                   Hauppauge, New York l-1788-2048

                  We   must receive these records by the date on the subpoena.
        Thank you for your corporation in this matt.er        If you have any
        questions, please do not. hesitate to contact. me
                                                         Very Truly Yours.
                                                         Simmons .Jannace DeLuca, LLP
                                                             / /,, /,,       - ,/
                                                         By: /lrZ,//rrrrb .''1/orrr.
                                                                Stephanie Adamo
                                                                     Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 8 of 61 PageID #: 425

AO 88B (Rev. l2ll 3) Subpocna to Producc Documcnts, Infomration, or Objccts or to Pcrmit Inspcction of Prctniscs in a Civil Action


                                        UNTTEI SrerBS DISTruCT COURT
                                                                            for the
                                                            Eastern District of New York

                          Devander Singh                                        )
                                Plaintilf                                       )
                                   V                                                    Civil Action        No,      19-CV-1984
                                                                                )
              Costco Wholesale Corporation, et al                               )
                                                                                )
                              Defendant                                         )

                        SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PR.EMISES IN A CIVIL ACTION

To                                                               Dr. Suleyman Rana Javed
                                                 117-10 Hillside Avenue, Richmond Hill, New York '11418
                                                      (Name o/person to whom this subpoena is directed)

        dProdttction: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:




 Place:                                                                                   Date and Tirne
            Simmons Jannace Deluca, LLP
            43 Corporate Drive                                                                                    091101202010:00 am
            Hqqppeqg_e, .NY    .!!]qq
     A Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set fbrth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                  Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                   CLERK OF COURT
                                                                                             OR

                                            Signature of Clerk or Deputy Clerk                                            Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                                  (name of party)

qoJ.@!9!__--,whoissuesorrequeststhissubpoena,are:
Sat F. Ueluca, Stmmons Jannace UeLuca, LLP, 43 Uorporate Unve, Hauppauge, NY                            1   1   /6U (631) U/3-4EUU,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. a5(aXa).
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 9 of 61 PageID #: 426

AO88B (Rev. l2l13)SubpoenatoProduceDocuments,Infonnation,orObjcctsortoPcnnitlnspcctionofPrcrniscsinaCivilAction(Pagc2)

civil Action No.        19-CV-1984


                                                           PROOF OF'SERVICE
                      (This section should not befiIed n'ith the court unless required by Fed. R. Civ, P, 45.)

            I received this subpoen a for   @ame o.f individual and title, if any)

on (date)


            fl   I served the   subpoena by delivering a copy to the named person as follows:



                                                                                     on (date)                                  ;or

            D    I returned the subpoenaunexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                 for travel and $                           for services, for   a total   of   $         0.00



            I declare under penalty of perjury that this information is true


Date
                                                                                            Sewer's signature



                                                                                          Printed name and title




                                                                                             Server's address


Additional information regarding attempted service, etc.
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 10 of 61 PageID #: 427

AO 888 (Rev. I 2/l 3) Subpocna to Produce Documents, Infonnation, or Objccts or to Permit Inspcction of Prcmiscs in a Civil Action(Pagc 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                             l2llll3)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not dcscribc spccific occurrcnccs in disputc and rcsults lronr thc cxpcrt's
  (l) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) SpeciJlting Condilions as an Ahernative. In the cit'cumstances
   (A) within 100 uriles of where the person resides, is enployed, or              described in Rule 45(dX3)(B), the court may, instead ofquashing or
regularly lransacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions ifthe serving party:
transacts business in person, ifthe person                                              (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) cnsurcs that thc subpocnacd pcrson will bc rcasonably compcnsatcd.
expensc.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2\ For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                (l) Producing Docuntents or Electronically Stored Injbrnation. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label thenr to correspond to the categories in the denrand.
                                                                                      (B) Form for Ptoducirzg Electronically Stored htformation Not Speci/ied.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey              Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena rnust take reasonable steps         information, the person responding must producc it in a fomr or fonns in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable fbrm or florms.
snbpoena. The court for the district where compliance is required tnust               (C) Electronicalh,Stored Information Produced in Only Qns Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who            infonnation in rrrore than onc fornr.
fails to comply.                                                                      (D) Inaccessible ElectronicalU Stored Infornation. Thc pcrson
                                                                                   responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materials or Pernit Inspection,                           frorn sources that the person identifies as not reasorrably accessible because
   (A) Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,         rnade, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requcsting party shows good cause, considering thc limitations ofRuls
   (B) Objections, A person commanded to produce documents or tangible             26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2\ Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises-or to            (A) Idormation lltithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe tirne specified for          material rnust:
cornpliancc or l4 days aftcr thc subpoena is scrved. Ifan objcction is rnadc,           (i) cxprcssly makc thc clairn; and
the following rules apply:                                                              (ii) dcscribc thc naturc olthc withhcld documctrts, comtrunications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
rnay move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                           (Bl Inlbnnution Produced. Ifinfomration prodnced iu response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofplotection as
order must protect a person who is neither a party nor a party's officer frorn     trial-preparation material, the person making the clairn may notifo any party
significant expense resulting from compliance.                                     that received the infonnation ofthe clairn and the basis for it. After being
                                                                                   notified, a party must promptly retum, sequester, or destroy the specified
,Q\ Quashing or Modifying a Subpocnu                                               inforrnation and any copies it has; rnust not use or disclose the infomation
  (A) When Required. On tirnely motion, the court lor the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modiff a subpoena that:                       infonnation ifthe party disclosed it before being notified; and may prornptly
    (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
    (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the clairn. The person who
specified in Rule 45(c);                                                           produced the infonnation must prcscrvo thc infonnation until thc clainr is
    (iii) requires disclosure of privileged or other protected matter, if no       resolved.
exception or waiver applies; or
    (iv) subjects a person to undue burden.                                        (g) Contempt.
 (B) When Permitted. To protect a person subject to or affected by     a           The court for the district where cornpliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempl a person
rnotion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate exouse to obey thc
      (i) disclosing a trade secret or other confidential research,                subpocna or an ordcr rclatcd to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Cornmittee Note (201 3).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 11 of 61 PageID #: 428


                                                                                                                                         OC;\ Official lrornt No,: )60
                AUTHORTZATION FOR RBLDASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                   lThis form has been npproved by the Nerv Yorh state Department of Henlthl
      Patient Name                                                                               Date   of Birth                       Social Security Number
      Devander Singh
  Patient Addrcss
                                                                                                 Jreo
      95-02 l04th Strcet, Ozone Park, Ncrv York I1416

 I, or nry authorized replEsentative, lsquest tlrat health information regalding ffiy care ancl treatnrent be released as ser forth on lhis form:
 ln accordance with New York State Law and the Privacy Rule of the lJealfh Insurnnce po(ability and Accounrability Act of 1996
 (HIPAA), I understand that;
 l- Tltis authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MINI'AL HEALTH
 TREATMENT, except psychotlrerapy rrotes, and coNFIDENTIAL HIv* RELATED INFORMAT|oN only if I place my initials on
 the approprinte line in ltenr 9(a). ln the evenl the health information described be low includes any of these types oi infolnration, and I
 initial the lirte on the box in ltenr 9(a), I specifically authorize release ofsuch inforntflion to the person(s) indicated in Itenr 8,
 2. lf I arn authorizing the release of HlV-related, alcohol or drug treahnent, or mental health treatment infornration, the recipient is
 prohibited front redisclosilrg such information without ny euthorization unless pelnritted lo do so under federal or state law. I
 understand that I have lhe right to request a list of people who may receive or use my HlV-r.elated information without authorization. tf
 I experience discrimination because of the release or disclosure of FllV-related information, I may contact the New york State Divisiorr
 ol' Human Rights at (212) 480-2493 or llte New York City Cornmission of Hunran Rights at (212) 306-7450, These agencies are
 responsible for plotecting rny rights.
 3'    I.havetherightto.revokethisauthorizationatanytime bywritingtothehealthcaleproviderlistedbelow.                                            lunderstandtharlnray
,rgyoke this 4uthorization except to lhe extent that action has already been taken based on this authorization.
4,'I     undelstand that signing this authorization is voluntary. My treatnlent, payment, enrollmenr in a health plan, or eligibility foL
benefits will not be conditioned upon my authorization of this disclosure.
5. lnfornration disclosed under this authorization rnight be redisclosecl by the recipient (except as noted above in Item 2), and this
reclisclosure rrlay no longer be protected by federal or state law.
6. THIS AUTITORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MDDICAL
CARB WITH                                    TITAN THE A                              GOVERNMENTAL                      NCY SPECIFIDD IN
                           of                                      relense lhis


      Nnrno and                                                                   th rs infomration         be
      Sim                                                                         Hauppau 90, Nerv Y ork           I I 788
9(a), Specific infolnration to be released:
         O Medical    Record from (insen date)                                      to (insert   da9--
         El Entire Medical Record, including patient histories, office notes (€xce pt psychotherapy notes), test results, radiology studies, filnrs,
                              billing
                                             -.----
                                              illsul'ance           and records sent to you by other henlth carc Droviders.
                                                                                                              1ffi":    Qndicatc bt Initiating)

                                                                                                              $fu
                                                                                                                \l{\
                                                                                                                         alcohol/Drug Trentnrent
                                                                                                                             Mental l{cnlth lnformation
Authorizatiorr to Discuss Henlth lnformation                                                                  -S-            Hlv-Rclsred Informntion
  (b)   tr   By initialing here                      I authorize
                                      Initials                               Name of individual heallh care provider
         to discuss my health information with my attorney, or a governtnental agency, listed here :

                                                                             or Covernmental              Name)
10. Reason for release of information                                                 I   l, Date or event on which this authorization will expire:
    B At request of individual
    E Other.: LEGAL                                                                   trvo years from datc signcd
12. lfnot the patient, nanre ofperson signing fonn:                                   13. Authority to sign on behalf of patient:

All   items on this               been completed and rny questions about this fbr.Ur have begr
                                                                                                                                                   f)
                                                                                                                                addiliorr,   I            provided   a
copy ofthe                                                                           -il'lartl ?a
                                                                                          Date
 Signature                 or represenlative authorized by law
* llrrmln I mmunodcficicncy                                                                                                                         A SKOR
                                   Vir.us   thrl      AIDS.'Ihc Noy Yorh St$tc Irublir llcnltlr;Lflrv
                                                   {4.u{9$
      idontif5;5olnqsne ns ha'ing lllV s)'urlltonrs or inl'cction rntl informntion rcgard ing l pcrson's                 ctS.   '    N0.02SK8316884"
                                                                                                                                Quallfled ln QueenE County
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 12 of 61 PageID #: 429


                                    STuuoNS JANNACE DELT JC A, I.LP
                                               ATTORNEYS AT LAW                                           Counsel
l(evin P. Simmons                                 43 CoRPoRA].E DRIVI]
Steven D. Jannace                                                                               Susan B. Jannace
                                          I-IAUPPAUGTI, NEW YoRr I 1788-2048
Sal Ir. DeLucaA                                                                                 Ross M. Chinilzl
                                                     (63 1 ) 873-4888
Allison C. l.eibowitz
Stacey Ramis Nigro                                Fax(631)873-4889

Daniel P. Borbet                                                                                *Also Admitted    NJ
Katherine R. Cutrone                                                                            AAlso Adnritted   Cl'
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric H. Peymann
Daniel J. Solinsky



                                                                   August 2auE,       2020
       Family Care Pharmacy
      ]-26-]-4 101 Avenue
      Richmond Hill, New York              1,1-41-9


                               Re: Singh, Devander v . Cost,co, €L . al .
                               Claimant: Devander Singh a/k/a Davinder Singh
                               Address :95-02 104th St,reet, Ozone Park, NY 1"1-4t.6
                               D/o/B:   03/01,/i.eBo
                               Soc Sec#: xxx-xx-9818
      To    Whom        It May Concern:
           Attached hereto please find a subpoena in reference to t.he
      above capt.ioned matLer. This letter is t.o not,ify you t.hat you need
      NOT appear aL our office on the said date on t.he subpoena. However,
      vou ar e reClul- red t,o send a certified copn of all records in your
      possession to our office:
                                    Simmons .Jannace Deluca, IrLP
                                    43 Coprorate Drive
                                    Hauppauge, New York l-1788-2048

                We must      receive these reeords by the date on the                        subpoena.
      Thank you for your corporat.ion in this matter. If you have any
      questions, please do not hesitate to contact me.
                                                           Very Truly Yours.
                                                           Simmons Jannace Deluca,              LLP
                                                                   /   1,,     ''. ',')/r/nrT
                                                                             z/t        ,/

                                                           By, .-2o
                                                                   Stephanie Adamo
                                                                        ParaIegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 13 of 61 PageID #: 430

AO 888 (Rcv. l2l13) Subpocna to Producc Docurncnts, Infomration, or Objccts or to Pcnnit Inspcction ofPrctniscs in   a   Civil Action


                                       UNrrrn SrRrBs Drsrrucr CoURT
                                                                           for the
                                                           Eastern District of New York

                          Devander Singh                                       )
                               Plaintiff                                       )
                                                                                       Civil Action     No.     19-CV-1984
                                                                               )
               Costco Wholesale Corporation, et al                             )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS,INFORMATIONO OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To                                                             Family Care Pharmacy
                                                  126-14 101 Avenue, Richmond Hill, New York 11419
                                                     (Name of person to whom this subpoena is directed)

        {
      Prodtrctior: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place Simmons Jannace DeLuca, LLP                                                     l
                                                                                           Date and Time
            43 Corporate Drive                                                                               091101202010:00 am
            tlagpLqqg,e_, NY 11788                                                     I




        J
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting pany
may inspect, measure, suryey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                    Date and Time:
                                                                                                                                                   I




                                                                                                                                                   I




        The following provisions of Fed, R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                  CLERKOF COURT
                                                                                             OR

                                           Signature o/ Clerk or Deputy Clerk                                              Attornel,'5 signalure


The name, address, e-mail address, and telephone number of the attomoy representing                                  (name of party)

Costco Wholesale       Corpqe!!q!_                                                                , who issues or requests this subpoena, are:
sautP'ciJUorporateurlve,Hauppauge,NY11/UU(631)6/3-4U66,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed, R. Civ. P. as(aXa).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 14 of 61 PageID #: 431

AO 88B (Rev. I 2/l 3)   Subpoena to Producc Documents, Information, or Objects or to Pcmrit Inspcction of Prcmiscs in a   Civil Action   (Pagc 2)


Civil Action No. 19-CV-1984

                                                                  PROOF OF SERVICE
                        (This section should not         be   filed with the court unless reqaired by Fed. R. Clv, P.                       45.)


            I received this subpoen a for        fuame of individual and ritle, if any)

on (date)


            I   I served the subpoena by delivering             a copy to the named person as            follows:


                                                                                             on (date)                                         ;or

            D   I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                       for travel and $                               for services, for a total         of$             0,00



            I declare under penalty of perjury that this information is true,


Date:
                                                                                                      Server's signature



                                                                                                   Printed name and tille




                                                                                                       Server's address


Additional information regarding attempted service, etc
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 15 of 61 PageID #: 432

 AO88B (Rcv. l2113)SubpocnatoProduccDocurlcnts,          Inforrration,orObjcctsortoPcmritlnspcctionofPrcrniscsinaCivil       Action(Pagc3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective l2ll/13')
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not dcscribc spccific occurrcnccs in dispntc and rcsults fronr thc cxpcll's
  (l) h-or a Trial, Hearing, or Deposition, A subpoena may command a              study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specdying Conclitions as an Ahernative. In the circumstances
   (A) within I00 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead ofquashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production undel specified
   (B) within the state where the person resides, is employed, or regularly       conditions ifthe serving party:
transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise nret without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) cnsurcs that thc subpocrracd pcrson will bc rcasonably compcnsatcd.
cxpcrlsc.
                                                                                  (e) Duties in Responding to a Subpoena,
  (2) For Other Discovery. A sutrpoena may cornmand:
   (A) production ofdocuments, electronically stored information, or               (l) Producing Docuntents or Electronically Stored Injbrmafion. These
tangible things at a place within 100 rniles ofwhere the person resides, is       procedures apply to producing docurnents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection ofprernises at the premises to be inspected.                       (A) Docunents. A person responding to a subpoena to produce documents
                                                                                  rnust produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforccment.                       rnust organize and label therr to correspond to the categories in the demand.
                                                                                     (B) Form lor Producing Electronically Slored Information Not Speci/ied.
  (l) Avoiding Undue Bu'den or Expense; Sanclions. A pany or attorney             If a subpoena does not specity a fbrm for producing electronically stored
responsible for issuing and sewing a subpoena nlust take reasonable steps         inforrnation, the person responding rlust produce it in a fomr or fonns in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or irr a reasonably usable form or lorms,
subpoena. The court for the district where compliance is required rnust              (C) Electronically Stor"n ,*rnralion Produced in OnLl, Q71s F-orm. The
enflorce this duty and impose an appropriate sanction-which may include           person responding need not produce the same electronically stored
lost earnings and reasonable attomey's fees-on a party or attorney who            irrforrnation rn nrorc than onc fonrr.
fails to comply.                                                                      (D\ Inaccessible Eleclronicalbt Stored Infbrm.ation. Thc pcrson
                                                                                  responding need not provide discovery ofelectronically stored infbrmation
 (2) Command to Produce Materials or Permil Inspection.                           lrorn sources that the person identifies as not reasonably accessible becausc
  (A) Appearance Not Required. A person corunanded to produce                     ofundue burden or cost. On motion to compel discovery or for a protective
docurnents, electronically stored information, or tangible things, or to          order, the person responding must show that the information rs not
permit the inspection ofpremises, need not appear in person at the place of       reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also comrrranded to appear for a deposition,      rnade, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                requesting party shows good causc, considcring thc limitations ofRulc
    (B) Objections. A person commanded to produce documents or tangible           26(bX2)(C). The court may specify conditions for the discovery.
things or to perrnit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or           (2\ Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to            (A) Infornration Withheld. A person withholding subpoenaed iniormation
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for          lraterial lnust:
conpliancc or l4 days aftcr thc subpocna is scrvcd. Ifan objcction is rnadc,          (i) cxprcssly makc thc clainr; and
the following rules apply:                                                            (ii) dcscribc thc naturc of thc withhcld documcnts, comrnunications, or
       (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without levealing iniomation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Inlbnnation Produced. lfinformation produced in response to a
       (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation rnaterial, the person making the claim may notifu any party
si gni fi cant expense resulting lrom compliance.                                 that received the infonnation ofthe clairn and the basis for rt. After being
                                                                                  notified, a party must promptly retum, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                             infomation and any copies it has; rnust not use or disclose the infonnation
  (A) IYhen Requirecl. On tirnely motion, the court for the district where        until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifu a subpoena that:                      information ifthe party disclosed it before being notified; and may prolnptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the clarm. The person who
specified in Rule 45(c);                                                          produccd thc infonrration must prcscrvc thc inlonnation until thc clainr is
     (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) I4/hen Permitted. To protect a person subject to or affected by a           The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-rnay hold in contempt a person
rnotion, quash or modi$ the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpocrra or an ordcr rclatcd to it.
development, or commercial information; or




                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (20I 3)
      Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 16 of 61 PageID #: 433


                                                                                                                             OCA Ofliclal Form No.: 960
             AUTHORIZATION FOR RDLEASE OF IilIALTII INFORMATION PIIRSUANT TO HIPAA
                               [This form has been approved by the Nerv York State Depnrtment of Healthl

    Patient Name                                                                    Date of Birth                        Social Security Number

     Devander Singh
 Patient Address     ,
                                                                                   tro                                   I
     95-02 l04th Street, Ozone Park, New         York   11416

I, or my authorized representative, request that health information regarding my car€ and tr€atment be released                as set forth on   this form;
In accordance with New York State Law and the Privacy Rule of the Health Insurance Portability and Accountability Act of 1996
(HIPAA), I undersland      that;
L  This authorization may include disclosure of inforrnation relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in ltem 9(a). In the event the health information describe d below includes any of these types of information, and I
initiat the line on the box in ltem 9(a), I specifically authorize release ofsuch information to the person(s) indicated in ltem 8.
2, If t am authorizing thc release of HIV-related, alcohol or drug treatment, or mental health        lreatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permifted to do so under federal or state law, I
understand that I have the right to request a list of people who may receive or use my HlV-related infonnation without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or lhe New York City Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights,
3. I have the right to revoke this authorization at any time by writing to the health care provider listed bslow. I understand that I may
revoke this $uthorization except to the extent that action has already been taken based on this authorization.
4;' I understand that signing this authorization is voluntary, My treatment, pnyment, enrollment in a health plan, or eligibility for
benefits ivitl not be conditioned upon my authorization ofthis disclosure.
5. Information disclosed under this authorization might be redisctosed by the recipient (except as noted above in ltem 2), and this
redisclosure may no longer be protected by federal or slate law.
6..THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
         WITH ANYONE OTHER THAN THE ATTORNEY OR GOVERNMENTAL AGENCY                                                       IN        9
7. Name                           provider or entity               st

8.   Nam/and address of person(s) oftategory of person to whom thif information,will be             sent: '              a


     Simmons Jannace Deluca, LLPt43 Corporate Drivq Hauppauge, New York 11788
9(a), Specific information to be released:
       ElMedicalRecordftom(inser1date)-to(insertdate)-
       El Entlre Medical Record, including patient histories, office notes (except psychotherapy notes), test results, radiology studies, films,
                         Its, billing                             and records sent to you by other health care providers
                                                                                                 Inclgde: (lndicate by Inilialing)
       {otnrr,
                                                                                                  /fiD      Alcohol/Drus Trentment
                                                                                                 -ilF-      Mental Hentin Information
Authorization to Discuss Health Informntion                                                        'f       Hlv-Related Informatlon
    (b) E By initialing here   _              I authorize
                                   Initials                               Nnme of individual health care provider
        to dissuss my health information with my attomey, or a governmental agency, listed here:

                                              (Attomev/Firm Name or Covemmental Asencv Name)
10. Reason,for release of information:                                   I   l.   Date or event on which this authorization will expire:
    fl At request of h:dividual
    Gl Other: LEGAL                                                      hYo yem$         from date signed
12, If not the patient, name of person signing form:                     13. Authority to sign on behalf of patient:


All items on lhis form                  pleted and my questions about this form have been answerd, In qddition,                                         a
copy ofthe form                                                              St-r-:rean          Tn       be-+ts-.e-

                                                                             Date:
    Signature   of                        authorized by law.
*    Human Imm                  Vlrus that cnuscs AIDS. The Nerv York State Public Healih Larv                in fo   riffi t f hhliq$dona       S!   tMl{ork
     identify iomeone ns havlng HIV symptomr or infectlon and information rcgarding a pcrson's                                  trlo. 02sKs316394
                                                                                                                        Q*alified in Queens County
      Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 17 of 61 PageID #: 434


                                      StvtvtoNs JANNACE DEL,ucA, f,LP
                                                  ATTORNEYS AT LAW                                      Counsel
Kevin P. Simmons                                   43 CORPoRATE DRIVE
Steven D. Jannace                                                                             Susan B. Jannace
                                             HauppaucE, NEw YoRr I I 788-2048
Sal F. Delucal                                                                                Ross M. Chinitzn
                                                      (63 1 ) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro                                  Fex(631)873-4889

Daniel P. Borbet                                                                              *Also Admftted   NJ
Katherine R. Cutrone                                                                          AAlso Admitled C'l'
lrina Feferman+
lan E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric H. Peymann
Daniel J. Solinsky



                                                                         August. 2I'L, 2020
       Sherman-Abrams Laboratory
       1466 49 Street
      Brooklyn,          New   York   1,1"2:..9


                               Re: Singh, Devander v. Costco, €L. al.
                               Claimant: Devander Singh a/k/a Davinder Singh
                               Address :95-02 104th Street., Ozone Park, NY 1-I4J-6
                               D/o/B: 03/0t/reg)
                               Soc Sec#: xxx-xx-9818
      To Whom It May Concern:
            Attached hereto please find a subpoena in reference to the
      above captioned matter. This let.t,er is to notify you that you need
      NOT appear at our office on the said date on t.he subpoena. However,
      l/Ou are required to send a certified copy of alL records in your
      possession to our office:
                                       Simmons .JannaceDeluca, LLP
                                       43 Coprorate Drive
                                       Hauppauge, New York 1L788-2048

                  We   must receive these records by the date on the subpoena.
      Thank you for your corporat.ion in this matt.er          ff you have any
      questions, please do not hesit.ate to contact me
                                                              Very Truly Yours.
                                                              Simmons rJannace Deluca, LLP

                                                              By              ",1
                                                                                  '//r,.r,o
                                                                         Stephanie Adamo
                                                                              Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 18 of 61 PageID #: 435

AO 888 (Rev. l2l13)   Subpoena to Produce Docurnents, Infomration, or Objccts or to Pcrtnit Inspcction ofPrcmiscs in a   Civil Action


                                        UNnBn Srerps Drsrnrcr CoURT
                                                                            for the
                                                            Eastern District of New York

                          Devander Singh                                        )
                               Plainriff                                        )
                                  v                                                      Civil Action     No.     19-CV-1984
                                                                                )
              Costco Wholesale Corporation, et al.                              )
                                                                                )
                              Defendant                                         )

                        SUBPOENA TO PRODUCE DOCUMENTSN INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                            Sherman-Abrams Laboratory
                                                        1466 49th Street, Brooklyn, New York 11219
                                                        (Name of person to whom this subpoena is directed)

        t
      Prodtrction: YOIJ AR-E COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                   Date and Time:
            Simmons Jannace DeLuca, LLP
            43 Corporate Drive                                                                                 091101202010:00 am
                        NY 11788

        J
        Inspection of Premises; YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forlh below, so that the requesting party
may inspect, measure, suryey, photograph, test, or sample the properly or any designated object or operation on it.

 Place                                                                                   Date and Time                                            l




                                                                                                                                                  l




        The following provisions of Fed. R, Civ, P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                   CLERK OF COURT
                                                                                              OR

                                           Signature of Clerk or Deputy Clerk                                              Altorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                                (name of partlt)

9q{calvhg!ggq!g_Qgllo14i_o_1___                                       _ , who issues or requests this subpoena, are:
Sat F. DeLuca, Stmmons Jannace Ueluca, LLP, 43 Uorporate Dnve, Hauppauge, NY 11 /UU (651) U/3-468U,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. as(aXa).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 19 of 61 PageID #: 436

AO 888 (Rcv. I 2/l 3) Subpoena to Producc Docuruents, Infonnation, or Objccts or to Psrnrit Inspcction of Prcmiscs in a Civil Action (Pagc 2)

civil Action No.        19-CV-1984


                                                      PROOF OF SERVICE
                      (This section should not be ftled with the court unless required by Fed. R. Civ, P. 45,)

            I received this subpoenafor          fuame of individual and title, if any)

on (date)


            il   I served the subpoena by delivering            a copy to the named person as            follows:


                                                                                             on (date)                                     ;or

            3    I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My   fees are $                                     for travel and     $                           for services, for     a total   of$           0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                      Server's signature



                                                                                                    Printed name and title




                                                                                                       Server's address


Additional information regarding attempted service, etc.
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 20 of 61 PageID #: 437

AO 888 (Rcv. l2l13) Subpocna to Producc Documcnts, Infonnation, or Objccts or to Pcmrit Inspcction of Prctniscs in a Civil Action(Pagc 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                               l2llll3')
(c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that does
                                                                                     not dcscribc spccific occurrenccs in disputc and results from thc cxpcrt's
  (l\ For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to aftend a trial, hearing, or deposition only as follows:                       (C) Specifying Conditions as an Alternalive. In the circumstances
   (A) withiu 100 miles of where the person resides, is employed, or                 described in Rule 45(d)(3)(B), the court uray, instead ofquashing or
regularly transacts business in person; or                                           nrodifying a subpoena, order appearance or productton under specitied
   (B) within the state where the person resides, is employed, or regularly          conditions ifthe serving party:
transacts business in person, ifthe person                                                (i) shows a snbstantial need for the testitnony or rnaterial that cantrot be
      (i) is a party or a parfy's officer; or                                        otherwise nret without undue hardship; and
      (ii) is comrnanded to attend a trial and would not incur substantial                (ii) cnsurcs that thc subpocnacd pcrson will bc roasonably compcnsatod.
cxpcnsc.
                                                                                     (e) Duties in Responding to a Subpoena.
  (2) Fot Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored inlormation, or                  (l) Proilucing Docuntents or Electronically Stored Injbrnalioa, These
tangible things at a place within 100 miles of where the person resides, is          procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                             information:
   (B) inspection of premises at the premises to be inspected.                          (A) Document.s. A person responding to a subpoena to produce documents
                                                                                     must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          rnust organize and label them to conespond to the categories in the demand.
                                                                                        (B) Form lor Pt'oducing Electonically Stored ln"formatiotl Not Specified.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey                Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps            information, the person responding mnst produce it in a fomr or foms itr
b avoid imposing undue burden or exponse on a person subject to the                  which it is ordinarily maintained or in a teasonably usable form or forms.
subpoena. The conrt for the district where compliance is required tlrust                (C) Eleclronicalb,Slored Inforntation Produced in Onlv One Form. The
enforce this duty and impose an appropriate sanction-which may include               person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a pafiy or attorney who              infornration in nrorc than onc fonrr.
fails to cornply.                                                                       (D) lnaccessible Electronicall)t Stored Information. Thc pcrsotr
                                                                                     responding need not provide discovery ofelectronically stored information
  (2) Conrmand to Produce Materials or Permit Inspection.                            frorn sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person cotntnanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to              order, the person responding must show that the information is not
pennit the inspection ofpremises, need not appear in person at the place of          reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also comrnanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                   rcqucsting party shows good causc, considcring thc limitations ol Rulc
   (B) Objections. A person commanded to produce docurnents or tangible              26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or              (2\ Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to               (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored infomration in the form or forms requested.          under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe tirne specified for            material rlust:
conrpliancc or l4 days aftcr thc subpocna is scrvcd. Ifan objcction is tnadc,             (i) cxprcssly nrakc thc claim; and
the lollowing rules apply:                                                                (ii) dcscribc thc naturc of thc withhcld documcnts, oomrnunications, or
       (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing inlormation itse lf
may rnove the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                             (B'1 Inlbnnation Procluced. lfinformation produced iu response to a
       (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or ofpt'otection as
order must protect a person who is neither a party nor a parfy's officer frotn       trial-preparation rnaterial, the person making the clainr may notiff any party
si gnifi cant expense resulting from compliance.                                     that received the information of the clairn and the basis for it. After being
                                                                                     notified, a party must prornptly retum, sequester, or destroy the specified
 (3) Quashing or Modifying a Suhpoenu                                                information and any copies it has; must not use or disclose the infonnation
   (l+) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifo a subpoena that:                         infonnation ifthe party disclosed it before being notified; and tnay promptly
      (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
      (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                             produccd the infomration must prcscrvc thc information until thc clainr is
      (iii) requires disclosure of privileged or other protected rnatter, if no      resolved.
exception or waiver applies; or
      (iv) subjects a person to undue burden.                                        (g) Contempt.
  (Bl When Pennitted. To protect a person subject to or affected by a                The court for the district where compliance is required-and also, after a
subpoena, the court lor the district where compliance is required may, on            motion is transferred, the issuing court-may hold in contempl a person
rnotion, quash or modif, the subpoena ifit requires:                                 who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                  subpocna or an ordcr rclatcd to it.
development, or commercial information; or




                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Comnrittee Note (201 3).
           Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 21 of 61 PageID #: 438


                                                                                                                                                                       No': e60
                   AUTHoRIzATIoN Folt RELTAsE oF HEALTH rNFoRMArroN puRSUArvTiST$iTrr
                                           lThis form hns becn npproved by the Nerv York State Deparhnent of Healthl
      Patient Nanre
                                                                                                    Date   of Birth                              Social Security Number
          Devander Sin                                                                                           0
      Patient Address
          95-02 104rh                  Ozone Pa            Ncrv York 11416
     I' or my authorized representative,              I'equest
                                           that health infornration regarding my care and tr.eatmenl be released
                                                                                                                 as set fo'th on this fornr:
  ln accot'dance with New York State Law and the Privacy Rule of the Health Insurance portability
                                                                                                  ancl Accountabiliry Act of lg96
  (HIPAA),              ;l understand that;
     l'
     This attihodzatiott may include disclosule of infomration relating to ALcoHoL
                                                                                             and DRUG ABUSE, MENTAL I{EALTH
  TREATMEN                  psvchotherapv notes, and CONFIDENTIAL tilv* nsiiinD
                 !.exc,ept                                                                 rNibiiiooiroN       onty if r prace nry iniriars on
  the appropriate line in ltem 9(a). ln the event the health information described
                                                                                   o.r"* i""iro*-utly or,rt.*u        types of info'nation, and I
  initial the line on the box in ltem 9(a), I specifically authodze rclease of suclr
                                                                                     informarion to the person(s) indicated in ltem g.
  2' If I am authorizing lhe release of HlV-related,.alcohol ol drug trealrnent, or mental health treatmenl
                                                                                                                    information, the recipient is
  prohibited from redisclosing such inforntation without nry auth;rization
                                                                                    unless pernritted to do so
                                                                                              under       or state law.                              federal                  I
  understandthatlhavetherighttorcquestalistofpeopk*iro,nuyleceiveorqsemyHlv-relatedinforrnationwilhoutauthorization.
  I experience discrimination because of the release or qlisclosure oil{lv-related                                                                                           If
                                                                                   information, I may contact the New york state Division
 of Human Rights at (212)     480-2493 or the New York ciry conrmission of Human nigr,tr
                                                                                                  ui tzizl 306-74s0. These agencies are
  responsible for protecting my rights.
 3'  I have the right to tevoke this authorization at any lirne by writing to the heatth
                                                                                         care provider listed below. I understand that I nray
 revoke this 4utholization except to the extent that action has already
                                                                         b*een taken based on this authorization,
 4" I understand that signing this authorization is voluntary. My treatment, paymerrt,
                                                                                              enr-ollmeut in a health plan, or eligibility for
 benefits will not be condirioned upon nly authorization of tlris disciosure.
 5' Infomtation disclosed under this suthorization might be redisclosed by the recipient (except as noted
                                                                                                                  above in ltenr 2), ancl this
 redisclosure may no longer be protected by federal or srate law.
 6. THIS AUTI{ORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY
                                                             HEALTH INFORMATION OR MEDICAL
 CARE WITH                            E               THAN                                                 ENTAL                     CY           FIED IN ITEM
                 and address                  plovi       or     tity        this

 8, Nanre and address              of person(s)                                     tlris infonnation                    sent:
    Simmons Jannace Deluca,                                               Drivc,              auge, New       York ll78B
 9(a). Specific informstion to be released:
           n   Medical Record from (insert date)
           B
                                                                            to (insert date)
               Ent tre Medical Record, including patient histories, office notes (except psychotherapy
                                                                                                           .--
                    l                                                                                   notss), test results, radiology studies, filnrs,
                               Its, billi         lllsulance           and records sent to you by other health car.e prov ideru.
                                                                                                                     I            (lndicate by Initialing)
                    I

                                                                                                                                     Alcohol/Drug Tr.entment
                                                                                                                                     Mental Health lnformation
Authorization to Discuss Hcalth Infornration
                                                                                                                                     HlV-Relatcd Information
  (b) O By initialing here
                                       _                   I authorize
                                              Initials                                      Name of irrdividual health care provider
           to discuss my health infonnation witlr rny attorney, or           I   governmental agency, listed here;
                   :




                                                                         Name or
l0        Reason   fol    release   of infornration:                                    I   I. Date or event on which this nuthorization will expire
          E At   request of individual
          ElOther: LEGAL                                                                trvo ycals from date signcd
12. lfnot the patient, nanre of person signing form:                                    13. Authority to sign on behalf of patient

All   items on          is fornr
copy of the fqrn
                                               compteted and my quesrions
                                                                                 ^r"*r$ffiWg                                                             been
                                                                                                                                                      d>1'
                                                                                            D&te:
 Signature                  rent     represenlative authorized by law
      Iiunnn lumunodclicicncy Virus thrt crruscs AIDS.'Thir Ncrv,llork Stntc public llcrrltft,Lrrrr. p
     .irlcnlifl.ssnl genc ns having {ll\/ synrptonrs
                                                     or infcction nnd inior.nintiou r:cgarding il.pcrsoTr'                       hrcts.   '    No.02SK6316884
                                                                                                                                          Quallfiad in Queens Gounty
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 22 of 61 PageID #: 439


                                    SIvvoNS JANNACE DEI,UCA, LLP
                                                ATTORNEYS A'I I-AW                                                     Counsel
Kevin P. Simmons                                 43 ConpoRa'rE DRrvll
Steven D. Jannace                                                                                             Susan B. .lannace
                                           Heuppauce, NEw YoRK 1 1788-2048
Sal F. Delucaa                                                                                                Ross M. Chinitzn
Allison C. Leibowitz
                                                    (63   l)   873-4888
Stacey Ranis Nigro                                Fax(631)873-4889

Daniel P. Borbet                                                                                              *Also Admitted   NJ
Katherine R. Cutrone                                                                                          AAlso Admitted CT
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric   FL Peymann
Daniel J. Solinsky



                                                                          August.        2I'L,     2020
        Dr. Dylan Olivos
        116-15 ,Jamaica Avenue
        Richmond Hill, New York ]-]-478

                                Re: Singh, Devander v. Costco, €t. al.
                                Claimant: Devander Singh a/k/a Davinder Singh
                                Address 295-02 l-04th Street, Ozone Park, NY LL4I6
                                D/a/B: 03/0r/Le80
                                Soc Sec#: xxx-xx-9818
        To   Whom      ft   May Concern:

             Att,ached hereto please find a subpoena in reference to the
        above captioned matter. This let.ter is to notify you that. you need
        NOT appear at our office on t,he saj-d dat.e on the subpoena. However,
        you are recruired to send a certified copy of all records in your
        possession to our office:
                                     Simmons ,JannaceDeluca, LLP
                                     43 Coprorate Drive
                                     Hauppauge, New York 1L788-2048
                We     must receive these records by the date on the subpoena.
       Thank you for your corporat,ion in this mat.ter        If you have any
       questions, please do not hesit.ate t.o contact me
                                                                 Very Truly Yours.
                                                                 Simmons .fannace Deluca,                     LLP
                                                                            /-,'   ///           r-,.   ,/t
                                                                 By   r . './'/1./trdtt 12; " /r/t zrtr,
                                                                          Stephanie Adamo
                                                                               Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 23 of 61 PageID #: 440

 AO88B (Rcv. l2113)SubpocnatoProduceDocurncnts, Information,orObjcctsortoPcrnritlnspcctionofPrcrniscsinaCivil               Action



                                     UNITBI SrerBs DISTnICT CoURT
                                                                         for the
                                                           Eastern District of New York

                         Dgvq1dgr Slnsh                                     )
                            Plainriff                                       )
                                v.                                          )      Civil Action       No.        19-CV-1984
              Costco Wholesale Corporation, et al.                          )
                                                                            )
                            Defendant                                       )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         ORTO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Dr. Dylan Olivos
                                             1   16-1 5   Jamaica Avenue, Richmond Hill, New York 1 14'l 8
                                                      (Name of person to whom this subpoena is directed)

        {
      Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



  Place:
            Simmons Jannace DeLuca, LLP
                                                                                   Date and Time:
            43 Corporate Drive                                                                              091101202010:00 am
            Hau         NY 1 1788

        J
        Inspection of Premises.' YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other properly possessed or controlled by you at the time, date, and location set forlh below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the properly or any designated object or operation on it.

  Place:                                                                           Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                CLERKOF COURT
                                                                                         OR

                                        Signature of Clerk or Deputy Clerk                                            A   ttornel,',s signa t ure


The name, address, e-mail address, and telephone number of the attorney representing                              (nanre of pare,)

Costco Wholesale Corporation                                                                  , who issues or requests this subpoena, are:
Sat F. UeLuca, Stmmons Jannace ueLuca, LLP, 43 Uorporate Uflve, Hauppauge, NY                     1   1   /66   (631 ) U/3-46UU,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed, R. Civ. P. a5@)@).
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 24 of 61 PageID #: 441

AO88B (Rcv. l2l13)SubpocnatoProduccDocuments,     Information,orObjcctsortoPcmlitlnspcctionofPrctniscsinaCivil      Action(Pagc2)


civil Action No,       19-CV-1984


                                                        PROOF OF SERVICE
                      (This section should not   be Jiled with the coart unless required by Fed, R. Civ. P. 45,)


            I received this subpoena fot   (name of individual and title,   if any)

on (date)


            il   I served the subpoena by delivering    a copy to the named person as follows



                                                                                      on (date)                                 ;or

            D    I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My   fees are $                              for travel and $                             for serices, for a total of      $          0.00



            I declare under penalty of perjury that this information is true


Date
                                                                                             Server's signature



                                                                                           Printed name and title




                                                                                              Server's address


Additional information regarding attempted seryice, etc.:
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 25 of 61 PageID #: 442

AO88B (Rcv. l2l13)SubpocnatoProduccDocumcnts,Inforrnation,orObjcctsortoPcnnitInspcctionofPrcmiscsinaCivilAction(Pagc3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                               l2llll3\
(c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that does
                                                                                     not dcscribc spccific occun'cnccs in disputc and rcsults fronr thc cxpcrt's
  (l) For a Trial, Hearing, or Deposition, A subpoena may command a                  snrdy that was not requested by a party.
person to attend a trial, hearing, or deposition ouly as follows:                       (C) Specifuing Conditions as an Allernalive. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(dX3)(B), the court rnay, instead ofquashing or
regularly transacts busrness in person; or                                           modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly          conditions ifthe serving party:
transacts business in person, ifthe person                                                (i) shows a substantial need for the testimony or material that cannot bc
      (i) is a party or a party's officer; or                                        otherwise nlet without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                 (ii) cnsurcs that thc subpocnacd pcrson will bc rcasonably conrpcnsatcd.
cxpcnsc.
                                                                                     (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                  (l) Producing Docurrte,tls or Electronically Stored Information. These
tangible things at a place within 100 rniles ofwhere the person resides, is          procedrues apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                             information:
   (B) inspection ofpremises at the premises to be inspected.                            (A) Documents. A person responding to a subpoena to produce documents
                                                                                     must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement,                          must organize and label thenr to correspond to the categories in the deurand.
                                                                                         (B) Form.for Producing Electronically Stored lttformo.tiotr Not Speci/ied.
  (l) Avoiding Undue Burden or Expense; Sanctions, A party or attomey                lfa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena rnust take reasonable steps           information, the person responding must produce it in a fomr or fbrtns iu
kr avoid imposing undue burden or expense on a person subject to the                 which it is ordinarily maintained or in a reasonably usable lorm or fbrms.
subpoena. The court for the district where compliance is required must                   (C) Electronicalb' Storr, ,nrornation Produced in Only One Fonn. Ths^
enforce this duty and impose an appropriate sanction-which may include               person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who              irrfonrration in morc than onc fornr.
fails to comply.                                                                         (D) Inacce.ssible Electronicalb) Stored Infornution. Thc pcrson
                                                                                     responding need not provide discovery ofelectronically stored infbrmation
  (2) Command to Produce Materials or Permit Inspection.                             frorn sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person cornmanded to produce                       ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to              order, the person responding must show that the information is not
permit the inspection ofpremises, need not appear in person at the place of          reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also comuranded to appear for a deposition,          rnade, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                   rcqucsting party shows good causc, considcring thc limitations of Rulc
   (B) Objections. A person commanded to produce documents or tangible               26(bX2XC). The court may specify conditions for the discovery.
things or to pennit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or              (2) Claining Privilege or Protection,
sarnpling any or all of the materials or to inspecting the preniises-or to            (A) In/brruation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.          under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for            material lnust:
compliancc or l4 days aftcr thc subpocna is scrvcd. Ifan objcction is rnadc,              (i) cxprcssly nrakc thc clairn; and
the following rules apply:                                                                (ii) dcscribc thc naturc of thc withhcld documcnts, comtlunications, or
      (i) At any time, on notice to the commanded person, the serving party          tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an              privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                             (B) Infonnation Producetl. lfinfomration produced iu response to a
      (ii) These acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer frorr       trial-preparation material, the person making the claim may notifu any party
significant expense resulting from compliance.                                       that received the infornration ofthe claim and the basis for it. After being
                                                                                     notified, a party must prourptly retum, sequester, or destroy the specilied
 (3\ Quashing or Modifying a Subpoana,                                               infonnation and any copies it has; rnust not use or disclose the infomration
   (A) lt/hen Required. On tirnely motion, the couft for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                         infonnation ifthe party disclosed it before being notified; and rnay prornptly
     (i) fails to allow a reasonable time to comply;                                 present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                 compliance is required for a determination of the claim, The person who
specified in Rule 45(c);                                                             produccd thc infonlration musl prcscrve thc information until thc clainr is
     (iii) requires disclosure ofprivileged or other protected matter, ifno          resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                         (g) Contempt,
  (B) When Permitted. To protect a person subject to or affected by a                The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on            motion is transferred, the issuing court may hold in contempt a person
rlotion, quash or modifi7 the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                  subpocna or an ordcr rclatcd to it.
development, or commercial information; or




                                          For access to subpoena rnaterials, see Fed. R. Civ. P.45(a) Cornurittee Note (2013).
           Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 26 of 61 PageID #: 443


                     AUTHORIZATION FOR RELDASI                                OC"\ 0l'ficial lrorrrr No.: 960
                                               OF HEAL TH INFORMATION PURSU
                                  form                                      ANT TO HIPAA
                                                        has been Rppr.ovcd by tlre Nerv Yorl<
                                          lThis                                               Stfltc Department of Hea Irh
                                                                                                                           I
           Patient Nanre
                                                                                                    Date of Birth                         Social
           Dcvander                                                                                                                                            Nunrber
           Patient Address
           95-02 104rh Street, Ozonc Park, Ncw
                                               York                  tl4t6
         l, or my authot,ized r.epresentative, request
                                                       that health info'rrration regading nry
                                                                                              care and treatnlent be releaserl as
         In accordance with New york State                                                                                        set forth on this fornl
                                                Law and fhe Privacy        Rule   of the Health
         (lJlPAA), I trnderstand                                                                    lnsurance portability and Accountability
                                     rhat:                                                                                                   Ao of I 996
          L This authorization nt ay include disclosure of information
                                                                            lel ating to ALCOHOL anct DRUC
         TREATMENT, except psycholherapy notes,                                                            A BUSE, MONTAL I.I[ALTH
                                                        and CONFID ENTIAL HI Vf RELATI'D
         the appropriate line in Item 9(a). In rhe                                              INFORMA TION only if I place nry inifials
                                                   evenr the health infornration                                                          on
        initial the line on the box in lrem 9(a), I specifi                           described below includes any ofthese
                                                                                                                               types of information, and I
                                                            cally autlrolize release ofsuch infornration
        2. lf I am authorizi ng the release of HIV -related,                                              to the person(s) indicated in ltenr g.
                                                                  alcolrol or dr.ug tl€atrnent, or mental health
        prohibited from rcdisclosing such                                                                         treatment i nfolrnation, the recipient is
                                               information without nry auth orizalion
        understand that I have the right                                                     unless permitted to do so under federal
                                          to request a list of people who rnay recetve                                                    or state law. I
     I experi ence discriminalion because of the release                                   or use fny H|V_related
                                                                                                             infornration without authorization. If
                                                          or, disclosule of HIV-related
     of Human Righrs at (212) 480-2493 or the New york                                  informatiou , I tnay contact the New york
                                                                                                                                    State Division
                                                                   City Conrrnission of Human Righls
     responsible for protecting my rights.                                                               at (212) 306-74j0. These agencies are
     3, I have the right to levoke this authori zation at
                                                           any tinle by wliting to the health
     revoke this author.ization except to the                                                 care provider listed below. I underutand
                                              extent that action has already been taken                                                   thar I may
     4. I understand that signing this authorization is vo                               basecl on this autlrorization.
                                                               lunlary. My treatnl ent, payment, enrcllment
     benefits will not be conditiorred upon
                                            nry authorization of this disclosure.
                                                                                                                 in a health plan, or eligibiliry for
     5. infornration disclosed under this authorization
                                                           nright be rcdisclosed by the recipient (except
     redisclosure may no longer be protected                                                                  as notecl above in ltenr 2), and this
                                               by federal or state law
    6. THIS AUTHORIZA TION DOES NOT
                                    AUTHORIZE YOU TO DISCUSS MY HEALTII
                                                                        INFORMA TION OR MEDICAL
                                 N    A        OR                AG
                                  health provider or               release lhis
                                                                                                                                         IFTED IN                  I
    8               address      person(s)
       Simmons J annBce Del uco,                                                                 wr ll be sent:
                                                                                  Ha uppau 9€t Ncrv Y o rk I I ?88
    9(a). Specific infomration io be released:
            o
           tr
                                                                                                                                   results, r'adiology studies, fi lms,
                                                                                                                                   providers,
          "v                                                                                                           (lndi c ate by I ni t iat i ng)
                                                                                                                         Alcohol/Drug Tr.ea(men t
 Author-ization to Discuss Hcalth lnforma{ion                                                                            Mcntal llealth lnfolnation
                                                                                                                          HIV-Rclated Information
     (ti)trByinitiatinghere,.                         Iaurhorize
                                        Initials
           to discr.lss my health infornration with                                       Name of individrnl health care provider
                                                    my attorney, or       a   governnrental agency, li sted hele:

                                                                     Nanre or
            for release of infornration:
          Reason
    O At request of individual
                                                                                     I   l.   Date or ev€nt on which thi s autlrolization
                                                                                                                                          will expire;
    E Other: LEGAL                                                                    two years from datc s igned
12. If nofthe pntient, narlre of person signing
                                                form                                 I3. Authority to sign on behalf of patient;
AI I items on this            have beerr completed and nry questions
                                                                     a bout this forrn lrave beyr
                                                                                                  answred, In add ition
copy of the
                                                                                   .flt/arn f) ,ber&rz                                     have been provided
                                                                                                                                              d).7,'
                                                                                                                                                                       a




                                                                                         Dale:
    Si                       ol representative authodzed by law
*    lJunran trunrunodcficicnc), t/ir.rrs thal.causcs
                                                          ..\l
     itlcrrtif,rsornconc ns lirrviug rrf f' syn,firors
                                                       o,j in

                                                                                                                           Otrollllael   la 4..^---      A-.--!-
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 27 of 61 PageID #: 444


                                       STvTvTONS .IANNACE DELUCA,                LLP
                                               ATTORNEYS AT LAW                                            Counsel
Kevin P. Simmons                                    43 COnponaT'E DRIVE
Steven D, Jannace                                                                                Susan B. Jannace
                                              I-lauppaucs, NEw Yonrc 11788-2048
Sal F. Del,ucaa                                                                                  Ross M. Chinitzn
                                                        (63 r ) 873-4888
Allison C. I-,eibowitz
Stacey Ilarnis Nigro                                 I]AX (631) 873-4889

                                                                                                 *Also Adnritted NJ
Daniel P. Borbet
Katherine R. Cutrone                                                                             AAlso Adnritted CIT
Irina Feferman*
Ian E. l-lannon
Sally Kassim-Schaefer
Michael C. L,amenclola*
Aric H. Peymann
Daniel J. Solinsky



                                                                       August 21-3t,   2020
       Qualit,y Medical
       1-04-37A Lef ferts Boulevard
       South Richmond HiI], New York 1a4]-9
                                   Re: Singh, Devander v. Costco, €t. al.
                                   Claimant: Devander Singh a/k/a Davinder Singh
                                   Address t95-02 104th Street, Ozone Park, NY 11416
                                   D/o/B: 03/oa/reso
                                   Soc Sec#: xxx-xx-98l-8
      To     Whom        It.   May Concern:

           At,tached hereto please find a subpoena in reference to the
      above captioned matt.er. This lett,er is t.o not.ify yo u that you need
      NOT appear at our offj-ce on the said dat.e on t.he s ubpoena. However,
      vou are recruired to send a certified copy of all records in vour
      possession to our office:
                                        Simmons ilannace Deluca, LLP
                                        43 Coprorat,e Drive
                                        Hauppauge, New York L1-788-2048

           We must receive these records by the date on the subpoena.
      Thank you for your corporation in this matter. ff you have any
      questions, please do not hesitate to contact me.
                                                               Very Tru1y Yours.
                                                               Simmons Jannace Deluca, LLP
                                                                       /   ,/z          '/
                                                               By, . -/tZ,1ltttr2.' ,-n/1r,rr,
                                                                       Stephanie Adamo
                                                                            Paralegal
         Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 28 of 61 PageID #: 445


 AO 888 (Rev. l2113) Subpocna to Producc Documcnts, Infornration, or Objccts or to Pcrmit Inspcction ofPrcrniscs in a Civil Action


                                         UNruBn SrarBs Dlsrnrcr CoURT
                                                                             for the
                                                            Eastern District of New York

                           Devander Singh                                        )
                                Plointilf                                       )
                                   v                                            )        Civil Action     No.     19-CV-1984

                Costco Wholesale Corporation, et al.                            )
                                                                                )
                               Defendant                                        )

                         SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To                                                                  Quality Medical
                                            104-374 Lefferts Boulevard, South Richmond Hill, NewYork 11419
                                                        (Name of person to whom this subpoena is directed)

        d
       Productior,' YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



  P lace                                                                                  Date and Time
              Simmons Jannace Deluca, LLP
              43 Corporate Drive                                                                               091101202010:00 am
                          NY 1 1788

        O
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other properly possessed or controlled by you at the time, date, and location set forth below, so that the requesting pafty
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

      lace:                                                                              Date and Time:

 t'
        The following provisions of Fed. R, Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOF COURT
                                                                                             OR

                                            Signature of Clerk or Deputy Clerk                                          Attornqt's signature


The name, address, e-mail address, and telephone number of the attorney representing                                (name <tf party)

Cqqlgglruhgleggle_Qglpglelion _               __                         , who issues or requests this subpoena, are
sal F. ueLuca, srmmons Jannace ueLuca, LLP, 45 Uorporate Unve, Hauppauge, NY 1 1 /UU (631) U/3-468U,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. a5@)@\
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 29 of 61 PageID #: 446

AO88B (Rcv. l2113)SubpocnatoProduccDocurncnts, Infonnation,orObjcctsortoPcrnlitlnspcctionofPrcrniscsinaCivil       Action(Pagc2)

civil Action No.       19-CV-1984


                                                      PROOF OF'SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ, P, 45.)

            I received this subpoen a for   fuame of individual and titte, il any)

on (date)


            I    I served the subpoena by delivering a copy to the named person            as    follows


                                                                                     on (date)                                  ;or

            il   I retumed the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                 for travel and     $                       for services, for      a total   of$         0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature




                                                                                          Prinled name and title




                                                                                             Server's address


Additional information regarding attempted service,             etc.   :
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 30 of 61 PageID #: 447

AO888 (Rcv. l2113)SubpocnatoProduccDocuurcnts, lnfonnation,orObjcctsortoPcnnitlnspcctionofPrcrnisssinaCivil                      Action(Pagc3)


                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              l2llll3)
(c) Place of Compliance,                                                                 (ii) disclosing an unretained expert's opinion or information that docs
                                                                                    not dcscribc spccific occurrcnccs in disputc and rcsults fronr thc cxpcrl's
  (l) For a Trial, Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifling Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or                described in Rule 45(d)(3)(B), the courl rray, instead ofquashing or
regularly transacts business in person; or                                          modi$ring a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regulally         conditions ifthe serving party:
transacts business in person, if the person                                              (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would nol incur substantial                (ii) cnsurcs that thc subpocnacd pcrson will bc rcasonably compcnsatcd
cxpensc.
                                                                                    (e) Duties in Responding to a Subpoena,
  (2) For Other Discovety. A subpoena may command:
   (A) production ofdocuments, electronically stored inlormation, or                 (l) Producing Documents or Electronically Stored Infornation, These
tangible things at a place within 100 rniles ofwhere the person resides, is         procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
   (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce docunrents
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement,                         must organize and label them to correspond to the categories in the denrand.
                                                                                       (B) Form.for Producing Electronically Slored lnformation Not Speci/ied.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey               Ifa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           information, the person responding must produce it in a form or fonns in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable florm or forms.
subpoena. The court for the district where compliance is reqnired mnst                 (C) Electronicalb, StorrO ,*r*ation Produced in Only One Form, The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who             infonnation in nrore than onc fornr.
fails to corrply.                                                                      (D) Inaccessible Electronicalb' Stored Information. Thc pcrson
                                                                                    responding need not provide discovely ofelectronically stored inlormation
  (2) Command to Produce Materials or Permit Inspectiou.                            frorn sources that the person identifies as not reasorrably accessible because
   (A) Appearance Nol Required. A person comrnanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to             order, the person responding rnust show that the infonnation is not
permit the inspection ofpremises, need not appear in person at the place of         reasonably accessible becausc ofundue burden or cost. Ifthat showing is
production or inspection unless also corunranded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                  rcqucsting party shows good oausc, considcring thc limitations of Rulc
   (B) Objections. A person commanded to produce docurnents or tangible             26(bX2XC). The court may specify conditions fbr the discovery.
things or to pennit inspection may serve on the pafty or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or             (2\ Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to             (A) Information IVithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe tirne specified for           material rnust:
cornpliancc or l4 days after the subpocna is scrvcd. Ifan objcction is rnadc,           (i) cxprcssly makc the claim; and
the following rules apply:                                                              (ii) dcscribc the naturc of thc withheld documcnts, comrnunications, or
     (i) At any time, on notice to the commanded person, the serving party          tangible things in a manner that, without revealing information itself
rnay lnove the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                            (B) Infonnotion Producecl. If infomration produced in response to a -
     (ii) These acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or ofprotectron as
order must protect a person who is neither a party nor a party's officer frorn      trial-preparation material, the person rnaking the claim may noti! any party
significant expense resulting frorn compliance.                                     that received the information of the clairn and the basis for it. After being
                                                                                    notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpocna,                                              infonnation and any copies it has; rnust not use or disclose the infonrration
  (A) IL/hen Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifo a subpoena that:                        infonnation ifthe party disclosed it before being notified; and rnay promptly
     (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the clairn. The person who
specified in Rule 45(c);                                                            produced thc infonnation must prcscrvc thc information until thc clainr is
     (iii) requires disclosure of privileged or other protected matter, if no       resolved.
exception or waiver applies; or
     (lv) subjects a person to undue burden.                                        (g) Contempt.
  (B) Ylthen Permitted. To protect a person subject to or affected by   a           The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transferred, the issuing court-may hold in contempt a person
rnotion, quash or modif the subpoena ifit requires:                                 who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpocna or an order related to it.
developmenl, or commercial inlormation; or




                                         For access to subpoena rnaterials, see Fed. R. Civ. P.45(a) Cornnrittee Note (2013).
             Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 31 of 61 PageID #: 448


                        AUTH ORIZATION FOR RILEAST OF IIIALTH                                                                                                 NO': 960
                                                                            INF'ORMATION PTIRSUANTiSTX$fi'
                                  lrhis form has been app'oved by the Ncrv york state Depar.tment of Hearthf
            Patient Name
                                                                                                   Date   of Birlh                   Social Security Nunber
            Devandcr        S
                                                                                                             0
            Patient Address
            95-02 r04th Strcct, Ozone               Ncw York        Il4l6
       l, or my authorized representalive, request that hearth informalion'egarding
                                                                                       my care and treatntent be released as set foflh on this
       In accordance with New york state Law and the privacy                                                                                   fornr
                                                                  Rule of the Frearth lnsurance Porrability and Accountability
       0llPAA), I understand rhat:                                                                                              Act of lg96
       l'    This authorization ntay include disclosurc of^information
                                                                       relating to ALCoHoL and DRUG ABUSE, M'NTAL
       TRnATMENT'         except psychotherapy noles, and coNFIDENT|AL                                                    HEALTH
                                                                             rilv* RELATED INFORMATTON onry if r prace nry iniriars on
       the appropriate line in ltem 9(a)' In the event the
                                                             health information described^berow includes any
       initial the line on the box in hem 9(a),J specifically nuthorize                                         ofthese types ofinfor'ration, and I
                                                                         release ofsuch inforrnation ro rhe person(s)
       2' If I am authorizing the release of HlV-related, alcohol or d.rg tr.ui*.nt,                                  indicated in rtenr g,
       prohibited                                                                         or rnentar health treatment infornration, rhe recipient
                       from redisclosing such info'mation without my      autlrirization- unless permitted to do so under. federal
                                                                                                                                                                    is
      undetstand that I have the right to leqtrest a list of peopl.                                                                or state law.
                                                                     *ito ,nuy rcceive or use my HIV-r.elated information withour authorization. r
      I experience discrimination because of the             or disclosure oiHlv-related infornration, I rnay
                                                                                                                                                 If
                                                    'elease                                                    contact the New york state Division
                                               or
      :,lfi:llltfffi:lil?;lififl'                     the Ne'vv York citv co,n'r,sion'or Human niglts
                                                                                                                         ot'qiiz) 306-7450. rhes" ng.*i,, 0,,
       3. I lrave the light to revoke this authorization at any time by writing
                                                                                   to the health car.e povider listed below. I understnnd
,      revoke this authorization except to the extent that
                                                           a ction has already been taken basecl on this
                                                                                                          authorization.
                                                                                                                                           that I may
      4. I tunderstand that signing this aulhorization is voluntary,
                                                                           My trcatnrent, payment, enrollment in a health plan, or
      benefits will not be conditioned upon nty authorization                                                                          eligibility for
                                                                 of this disclosure.
      5. Information disclosed under this authorization might be redisclosed
                                                                                      by the recipient (except as noted above in ltem 2), and
      redisclosure nray no longer be protected by federal                                                                                         this
                                                           or stale law
      6. TTIIS AUTHORIZA TTON DOES NOT AUTHORIZE
                                                 YOU TO DISCUSS MY HEALTH INFORMATION
                  ANYONE OTHER                                                         OR MEDICAL
                                     THE A       YOR
             anle                                  or entity to
                                                                            SPECI   IN                                                                    I
          Nanre                 of           or catcgory   of person to whom
                                                                           wt     this                       be sent:
          Simm ons Jan nace Deluca, LLP 43 Corporate Drivc,
                                                            Ha p pa u8€t N elv                              v ork I 788
     9(a). gpgsifis infont ation to be released:
          0 Medical Record fiom (insert date)
             Q Entire Medical Record, including patient histories, offi
                                                                        ce
                  refelral s,                                                                                                    results, radiology studies, fi lnrs,
                                                      lDsul'flnce           and                                                  providers.
            ,ilfo,n.,
                                                                                                               tnt$ (lndicate by Iniriating)
                                                                                                               _+$_ Alcohol/Dru g Trearment
     Authorization to Discuss Health lnformation                                                               _V;s Mental l-leatth Information
                                                                                                                           HIV-Related I nformntion
      (b)    tr   By inirialing here
                                     _              I authorize
                                        lnitials
                                                                                  Name of individual heahh carc prcvider
             to discuss rny health information with rny attorney, ol
                                                                     a governmental agency, listed here:


                                                                    Nanre or
    l0.   Reason for release of information:
          0 At request of individual                                                 I   l.   Date 0r event on which thi s authorization   wili expire:
          E Other: LEGAL                                                             trvo ycars from date signed
    I2. Ifnot the parient,      nanre of person signing form:
                                                                                     I3. Authority to sign on behalf of patient:
    AII items on lhis                      conrpleted and my questions about this forrn
                                                                                        have begr
    copy ofthe fornr.
                                                                                    ,fl/arn iA                                                been provided a



                                                                                         Date:
     Signature                  or representative authorized by law
    * liumln lnrm unodcficicncy Virus thnt
                                           ciluscs AIDS. 'l ho \cw y olk,Shrtc       Pu blie Hcnlth:Larv
                                                                                                                                             A SKOR
       itlcntif5" sonrconc ns hnving l*lV syntptonrs
                                                     or infcction anrl informRliorr regnrding n pct'soros
                                                                                                                     c
                                                                                                                                 No,0ASKBSt6gg{
                                                                                                                            Quallfied ln Oueens oorrntu
         Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 32 of 61 PageID #: 449


                                   SwTvIONS JANNACE DELUCA,             LLP
                                               ATTORNEYS AT LAW                                 Counsel
Kevin P. Simmons                                43 CORPORATE DRIVE
Steven D. Jannace                                                                      Susan B. Jannace
                                          HAUPPAUGE, NEw Yonr I I788.2048
Sal F. Delucaa                                                                         Ross M. ChinitzA
                                                    (63 1 ) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro                               ttax (631) 873-4889
                                                                                       *Also Admitted   NJ
Daniel P. Borbet
Katherine R. Cutrone                                                                   AAlso Admiued CT
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamenclola*
Aric   ll.   Peymann
Daniel J. Solinsky



                                                                 August. 2l.sL, 2020
         Dr. Jagga Alluri
         110-50 7L Road, #re
         Forest Hi1ls,       New   York   11375

                              Re: Singh, Devander v. Costco, €L. a1.
                              Cl-aimant: Devander Singh a/k/ a Davinder Singh
                              Addi:ess:95-02 104th Street, Ozone Park, NY 1-I4L6
                              D/o/B: o3/oL/1"990
                              Soc Sec#: xxx-xx-981-B
         To     Whom   It May Concern:
             At.tached hereto please find a subpoena in reference to the
        above capt.ioned mat.t,er. This letter is to notif y yo\l that you 4eqd
        NOT appear at our of f ice on t.he said date on the subpoena. However,
        you are required to Eend a certified copy of aLl- records in your
        possession to our office:
                                    Simmons ,Jannace DeLuca, I,LP
                                    43 Coprorate Drive
                                    Hauppauge, New York 1-L788-2048

            We must receive these records by the date                       on the subpoena.
        Thank you for your corporat.ion in this matter                       If you have any
        questions, please do not. hesitate Lo contact                  me

                                                          Very Truly Yours.
                                                          Simmons ilannace Deluca,     IrLP

                                                          By
                                                                 Stephanie Adamo
                                                                      Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 33 of 61 PageID #: 450


 AO88B (Rev.l2l13)SubpocnatoProduceDocumcnts,lnfomration,orObjectsortoPcnnitlnspcctionofPrcrniscsinaCivilAction


                                     UNIrnn SrarBS                       DTSTruCT COURT
                                                                      for the
                                                       Eastern District of New York

                        Devander Singh                                   )
                             Plaintiff                                   )
                                V.                                              Civil Action    No.      19-CV-1984
                                                                         )
              Costco Wholesale Corporation, et al.                       )
                                                                         )
                           Defendant                                     )

                      suBpoENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                        OR TO PERMIT INSPECTION OF PREMISES IN A CIVI ACTION

 To:                                                             Dr. Jagga Alluri
                                                   110-50 71 Road, Forest Hills, New York 1'l 375
                                                    (Name of person to whom this subpoena is directed)

        d
      Prodtrction; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



  Place:                                                                         Date and Time:
            Simmons Jannace DeLuca, LLP
            43 Corporate Drive                                                                      091101202010:00 am
                        NY 1 1788

        J
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other properly possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it,

  Place:                                                                         Date and Tirne




        The following provisions of Fed. R. Civ. P . 45 arc attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                CLERK OF COURT
                                                                                    OR

                                         Signature of Clerk or Deputy Clerk                                   Allorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                      (nante of party)

Costco Wholesale Corporation                                             , who issues or requests this subpoena, are
Sal F. UeLuca, Srmmons Jannace Ueluca, LLP, 43 Uorporate Unve, Hauppauge, NY 1 1 /UU (631) U/3-46UU,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the porson to whom
it is directed. Fed. R. Civ. P. a5@)@).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 34 of 61 PageID #: 451

AO 888 (Rcv. I 2/l 3) Subpoena to Producc Documcnts, Infonnation, or Objccts or to Pcnnit Inspcction of Prcrnisss in   a   Civil Action (Pagc 2)

Civil Action No. 19-CV-1984

                                                                PROOF OF'SERVICE
                      (This section shoald not         be   jiled with the couft unless required by Fed. R                      Civ. P. 45.)

            I received this subpoenafor         fuame of individual and titte, if any)

on (date)


            I    I served the subpoena by delivering a copy to the named person                     as    follows


                                                                                            on   (date)                                        ;or

            il   I refurned the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are       $                                for travel and $                               for services, for         a total   of   $         0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server's signalure



                                                                                                  Printed name and tille




                                                                                                     Semer's address


Additional information regarding attempted service,                  etc.   :
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 35 of 61 PageID #: 452

AO88B (Rcv. l2l13)SubpocnatoProduccDocumcnts,             Infornration,orObjcctsortoPcrnritlnspcctionofPrcnriscsinaCivil          Action(Pagc3)


                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                               l2llll3)
(c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that does
                                                                                     not describe spccific occurrcnccs in disputc and rcsults from thc cxpcrt's
  (l) For a Trial, Hearing, or Deposition, A subpoena may comntand a                 study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                       (C\ Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or                 described in Rule 45(d)(3)(B), the courl rnay, instead of quashing or
regularly transacts business in person; or                                           modif,ing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly          conditions ifthe serving party:
transacts business in person, ifthe person                                                (i) shows a substantial need for the testirnony or material that cannot be
      (i) is a party or a party's officer; or                                        otherwise met without undue hardship; and
      (ii) is cornmanded to attend a trial and would not incur snbstantial                (ii) cnsurcs that thc subpocnacd pcrson will bc rcasonably compcnsatctl.
cxpcnsc.
                                                                                     (e) Duties in Responding to a Subpoena,
 (2) For Other Discovery. A subpoena may command:
  (A) production ofdocuments, electronically stored information,       or'            (l) Producirtg Docuntetrls or Electronically Stored InJormatior, These
tangible things at a place within 100 rniles ofwhere the person resides, is          procedures apply to producing docurnents or electronically stored
employed, or regularly transacts business in person; and                             information:
   (B) inspection of premises at the premises to be inspected.                          (A) Docuntents. A person responding to a subpoena to produce documents
                                                                                     must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement,                          must organize and label them to correspond to the categories in the dentand.
                                                                                        (B) Form for Producing Electronically Stored Infornation Not SpeciJied.
  (l\ Avoiding Undue Burden or Expense; Sanctions. A party or attomey                If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps            information, the person responding must produce it in a fomr or fonns in
to avoid imposing undue burden or expense on a person subject to the                 which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The corrt for the district where compliance is reqnired mnst                  (C\ Electronically Stored Infornralion Produced in Onb, One Form. The
enforce this duty and impose an appropriate sanction-which may include               person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees**on a party or attorney who             infonnation in morc than onc fornr.
fails to comply.                                                                        (D) Inaccessible Electt'onically SIored Infornalion. Thc pcrson
                                                                                     lesponding need not provide discovery ofelectronically stored information
  (2) Command to Produce Malerials or Permil Inspection.                             fi'orn sources that the person identities as not reasonably accessible because
   (A) Appearance Not Required. A person cornrnanded to produce                      ofundue burden or cost. On motion to compel discovery or lor a protective
documents, electronically stored inlormation, or tangible things, or to              order, the person responding rnust show that the infonnation is not
permit the inspection ofpremises, need not appear in person at the place of          reasonably accessible because olundue burden or cost. Ifthat showing is
production or inspection unless also comrnanded to appear for a deposition,          made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                   requesting party shows good causc, considcring thc limitations of Rulc
   (B) Objeclions. A person commanded to produce documents or tangible               26(bX2XC). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or              (2) Claiming Privilege or Prolection.
sarnpling any or all of the materials or to inspecting the premises-or to             (A) Information lltithheld, A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.          under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for            material rnust:
cornpliancc or l4 days aftcrthc subpocna is scrvcd. Ifan objcction is madc,              (i) cxprcssly makc thc claim; and
the following rules apply:                                                               (ii) dcscribc thc naturc of thc withhcld dooumcnts, communications, or
     (i) At any time, on notice to the commanded person, the serving party          tangible things in a manner that, without levealing information itsell
lnay move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                            (Bl Infttnnution Proctuced. lf itrfomration producetl in response to a
     (ii) These acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer froui      trial-preparation material, the person rnaking the claini rnay notifo any party
significant expense resulting lrom compliance.                                      that received the information olthe clairn and the basis lor rt. After being
                                                                                    notified, a pafly must promptly return, sequester, or destroy the specified
 (3\ Quashing or Modifying a Subpoena.                                              infonlation and any copies it has; must not use or disclose the infonnation
  (A) It/hen Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modi! a subpoena that:                         infonnation ifthe party disclosed it before being notified; ancl rnay promptly
     (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produced thc infomation must prcscrvc thc information until thc claim is
     (iii) requires disclosure of privileged or other protected matter, if no       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                         (g) Contempt.
 (B\ llrhen Permitted. To protect   a person subject to or affected by a            The court ftr the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transfened, the issuing court-may hold in contempt a person
rnotion, quash or modify the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpocna or an ordcr rclatcd to it.
development, or commercial inf,ormation; or




                                         For access to subpoena rnaterials, see Fed. R. Civ. P. 45(a) Cornrlittee Note (2013).
              Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 36 of 61 PageID #: 453


                          AUTHORIZATION FOR RILEASE OF HEALTH                     OCr\ 0fficial l;orrn                                                                  No.: 960
                                                              INF'ORMATION PURSUANT TO HIPAA
                                                lThis form has bcen approved by the Nerv Yor{r Slate Departnent
                                                                                                                of l{ealthl
              Patient Narne
                                                                                                               Date of Birrh                       Social Security Number
              Deyander
             Patient Address
              95-02 l04th Strcet, Ozonc                            Ngv York l1416
         l, or my authorizsd representarive, request that hearth
                                                                 infornration regardi ng my                    care and treatntent be released as set
         ln accordance with New york State Law ancr the privncy                                                                                       forth on this forrn:
                                                                                      Rure of the rJear lh Insurance Portability
         (HIPAA), I understand              thar:
                                                                                                                                 and Accountability Act of 1996
         l.
          This authorization nray include disclosure of i nforrnation
                                                                           relating to ALCOHOL and DR UG ABUSE,
     TREATMENT, excepr psychotherapy notes, and CONFIDENTIAL                                                                    MENTAL HEALTH
     the appropriale line in Itenr 9(a). ln the event
                                                                                 HIV* RELATBD INFOR MATION only if I place
                                                         the health infornration descr.ibecl below i                                     nry initials on
     initial the line on tlrc box in ltem 9(a), I specifical ly                                      ncludes a ny of these types of infornration, ancl
                                                                                                                                                       I
                                                                authorize release of such infornration to
     2.       Ifl   am authorizing fhe relense                of HIV-rel aled, alcohol or drug
                                                                                                            the percon(s) indicnted in ltern g.
                                                                                  Ueatm enl, or mental health lreatrnent
      prolr ibited fiorn redisclosing such infornratiotr                                                                    inforrnation, the recipient is
                                                             without ny authori zation unless pernritted
      und erstand that I have the r.ight to request                                                            to do so under federal or state law. I
                                                    a list of people who nray receive or use
                                                                                                my HlV-related infonnation without authorization.
       experience discrinri nation because of the
                                                     release or disclosure of HIV-related inforrnation,                                                  If
     of Human Rights nt (Zl2) 450-2493 or the New                                                           I rnay contact the New yolk State
                                                                                                                                                 Division
                                                               York City Conrnrission of Human Rights at (21?)
     responsible I'or protecting nry r.ights.                                                                            306-7450. These agencies are
     3. I have the right to l.evoke this authorization at any time
                                                                        by writi ng to the health care provider listed
     revoke this authorization except to the extent                                                                     below, I undetstand that I may
                                                        that action has already been taken basecl
    4, 'l understand tlrat signing this authorization is volunta                                    on this  authorization,
                                                                       ry. My lreatnlenl, payment, enrollmenr in a health
    benefits will not be conditioned upon nry                                                                                     plan, or eligibility for
                                                  authorization of this disclosure.
    5, Information disclosed under this authorization rnight
                                                                     be r.edisclosed by the recipient (except as
    redisclosure nray no longer.be protected by                                                                      noted above in ltenr 2), ancl this
                                                    federal orstate law
    6. THIS AUTHORIZA TION DOES NOT AUTHORIZE
                                              YOU TO DISCUSS MY HI,ALTH INFORMAT
          WITII A                 THE A TTORNEY                                  ION OR MEDICAL
    7                                                         AL AGENCY slrEc      IN ITEM
                                                    provider oI entify to

    8.   N ame            address      of             or               of person   to whom rh       information wt lt be
       Simmons Jan n occ Del uca, LLP                                      ora tc Drive, Hauppauge, N ew Y ork
    9(a). Specific information to be released:
                                                                                                                               I I 788
               El MedicslRecord from (inserr date)
                                                                             to (inselt date)
               E Entire MedicalRecord, including patient historles. office
                                                                           notes (except psychotherapy notes), test
                                   biil                                                                              results, radiology studies, films,
                                                   lnsurance            and records sent to you by other health
             potr,*r,                                                                                           care providers.
                                                                                                                          tffcJSe: Qndicate by tnitiating)

                                                                                                                           )1{S          Alcotrot/DrugTreatnrent
         j
                                                                                                                                         Mentall{eatth lnfonrrarion
 Authorization to Discuss Healilr                     I rr   fornra tion                                                   He
                                                                                                                            \(O    ._ HIV-Related Infonnnrion
    (b)trByinitialinghere,,                                       lauthorize
                                        Initials
                                                                                  Name of itrd ividunl health care provider
              to discuss my henlth infotmation with nry
                                                        attorney, or'& governmental agency, li sled
                                                                                                     hele:

                                                                               Name      Covemntenlal               N
10. Reason for             r.el ease   of information:
             D At   request of individual
                                                                                                l   l.   Date ol.event on which tlris authorization
                                                                                                                                                       will expire;
             El Ottrer:   LECAL                                                                 two yeats from date signcd
12. Ifnotthe patient, name of person signing form:
                                                                                                13. Authoriry to sign on belralf of patient:

All itenrs on this                          been completed and my questions about
                                                                                  lhis fornr have brgn
copy ofthe form                                                                                                                                   , I have been provided a
                                                                                             .flt/Afil *)                                             il)a,
                                                                                                    Dnte              0
                                        representative authorized by law
*    Ilum1n !rynrunodcficicncl, Virus that crruscs
                                                       AIDS. Thc rJqy l,ork Stntc I'nblie l.lcnl                                                         A $KOH
     i<lcntifl"sorncouc r,s hrrving Ill\/ syrnptonls
                                                     or infcction nn<l infornr ation rcgrrrding a
                                                                                                  llcrs0tt's                                   No.02SK631sBd4
                                                                                                                                          Quallfied ln Oueene CounW
      Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 37 of 61 PageID #: 454


                                  SUTAHAONS    JANNACE DELUCA,        LLP
                                             ATTORNEYS AT T,AW                                     Counsel
Kevin P. Simmons                             43 COnpona,TE DRIVE
Steven D. Jannnce                                                                         Susarr B. Jannace
                                        Hauppeucp, NEw Yonr I 1788-2048
Sal F. Delucaa                                                                            I{oss M. Chinitzl
                                                (63 r ) 873-4888
Allison C. Leibowitz
Stacey Ilamis Nigro                            Fax(631)873-4889
                                                                                      *AIso Admitted NJ
Daniel P. Borbet
Katherine R. Cutrone                                                                  AAlso Adnritted CI'
Irina Feferman*
Ian E. Ilannon
Sally Kassim-Schaefer
Michael C. I.arnendola*
Aric H. Peymann
Daniel J. Solinsky



                                                               August 2I"t,   2020
      Dr. Boris Chusid
      68-60 Austin Street.
      Forest Hi1ls, New York l-1-375
                              Re: Singh, Devander v. Costco, €L. aI.
                              Claimant: Devander Singh a/k/a Davinder Singh
                              Address:95-02 104th Street, Ozone Park, NY 11416
                              D/o/Bz o3/or/1"elo
                              Soc Sec#: xxx-xx-981-8
      To    Whom       It May Concern
           Att,ached hereto please find a subpoena in reference to t.he
      above captioned matter. This l-ett.er is to not.ify you t,hat you need
      NOT appear at our office on the said date on the s ubpoena. However,
      you are required to send a certified copy of all records in your
      possession to our office:
                                   Simmons rJannace Deluca, LLP
                                   43 Coprorate Drive
                                   Ilauppauge, New York 1-L788-2048
          We must receive these records by the daLe                        on the subpoena.
      Thank you for your corporation in t.his matter.                       If you have any
      questions, pl-ease do not. hesitate to contact                 me.

                                                        Very Truly Yours.
                                                        Simmons 'Jannace Deluca,          LLP
                                                              /'tt              ,/
                                                        By: ,-/1o '         ;l)1/rrrrr,
                                                                    " Adamo
                                                              Stephanie
                                                                   Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 38 of 61 PageID #: 455


 AO88B (Rcv. l2113)SubpocnatoProduccDocurncnts, Information,orObjcctsortoPcnnitlnspcctionofPrcmiscsinaCivil         Action



                                     UNrrBn SrarBs DrsrRrcr CoURT
                                                                      for the
                                                       Eastern District of New York

                        Devander Singh                                   )
                             Plaintiff                                   )
                                                                         )      Civil Action       No.      19-CV-1984

              Costco Wholesale Corporation, et al,                       )
                                                                         )
                            Defendant                                    )

                      SUBPOENA TO PRODUCE DOCUMENTS,INF'ORMATION, OR OBJECTS
                        OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                               Dr. Boris Chusid
                                                 68-60 Austin Street, Forest Hills, New York 1 1375
                                                    (Name of person to whom this subpoena is directed)

        d
      Profutction: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



                                                                                 Date and Time:
            Simmons Jannace DeLuca, LLP
            43 Corporate Drive                                                                           09fi01202010:00 am
 l"*"       Hauppauge, NY 11788

        J
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                         Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so,

Date:

                                CLERKOF COURT
                                                                                      OR

                                         Signature of Clerk or Deputy Clerk                                     Attorney's signalure


The name, address, e-mail address, and telephone number of the attorney representing                         (name of party)

Costco Wholesale Corporation                                                               , who issues or requests this subpoena, are
sat F. UeLuca, Stmmons Jannace UeLuca, LLP, 43 Uorporate Dnve, Hauppauge, NY                   1   1   /UU (b31) U/3-4U6U,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. a5(a)( ).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 39 of 61 PageID #: 456

AO 88B (Rev. I 2/l 3) Subpoena to Produce Documcnts, Infonnation, or Objects or to Pernit Inspection of Pretnises in a Civil Action (Pagc 2)

civil Action No.        19-CV-1984


                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ, P, 45,)

            I received this subpoena fot         fuatne of individual and title, if any)

on (date)


            il   I served the   subpoena by delivering a copy to the named person as follows:



                                                                                             on (date)                                         or

            D I returned the subpoena          unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                       for travel and $                              for services, for     a total   of$               0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                     Server's signature




                                                                                                   Printed name and title




                                                                                                      Server's address


Additional information regarding attempted service, etc
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 40 of 61 PageID #: 457

 AO88B (Rcv. l2113)SubpocnatoProduccDocunrcnts, Inforrnation,orObjcctsortoPcrmitlnspcctionofPrcrniscsinaCivil                      Action(Pagc3)


                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                                l2llll3)
(c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that does
                                                                                     not dcscribc spccific occurrcnccs in disputc and rcsults fronr thc cxpcrt's
  (l) For a Trial, Hearing, or Deposition. A subpoena may command a                  study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                       (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles ofwhere the person resides, is employed, or                  described in Rule 45(d)(3)(B), the courr rnay, instead ofquashing or
regularly transacts business in person; or                                           modifuing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly          conditions ifthe serving party:
transacts business in person, ifthe person                                                (i) shows a substantial need for the testirnony or material that cannot be
      (i) is a party or a party's officer; or                                        otherwise nret without undue hardship; and
      (ii) is commanded to attend a trial and would not incnr substantial                 (ii) cnsurcs that thc subpoenacd pcrson will bc rcasonably conrpensatccl.
cxpcnsc.
                                                                                     (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored infbrmation, or                  (l) Producing Doct4nte,tts or Electronically Slored Informalian, These
tangible things at a place within 100 rniles ofwhere the person resides, is          procedrues apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                             information:
   (B) inspection of premises al the premises to be inspected.                          (A) Documents. A person responding to a subpoena to produce docunrents
                                                                                     rnust produce tlrem as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement,                          must organize and label them to correspond to the categories in the denrand.
                                                                                        (B) Form for Producing Electronically Stored Inftrmation Not Speci/ied.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey                Ifa subpoena does not specifo a folm for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps            information, the person responding nrust produce it in a fomr or fonns in
to avoid imposing undue burden or expense on a person subject to the                 which it is ordinarily maintained or in a reasonably usable form or florms.
subpoena. The corrt for the district where compliance is required must                  (C) EleclronicalU Storrr rnror^ation Produced in Onb, One Form. The
enforce this duty and impose an appropriate sanction-which may include               person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who              infonnation in morc tharr onc fonl,
fails to comply.                                                                        (D) Inacce.ssible Electronicalb, Slored Informalior. Thc person
                                                                                     responding need not provide discovery ofelectronically stored infbrrnation
  (2) Command to Produce Materials or Pernit Inspection,                             frorn sources that the person identifies as not reasonably accessible because
   (Al Appearance Not Required. A person cornmanded to produce                       ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to              order, the person responding rnust show that the informatioli is not
permit the inspection ofpremises, need not appear in person at the place of          reasonably accessible because ofundue burden or oost. Ifthat showing is
production or inspection unless also conrrnanded to appear for a deposition,         made, the court may nonetheless order discovery lrorn such sources ifthe
hearing, or trial.                                                                   requesting party shows good causc, considcring thc limitations of Rulc
   (B\ Objecliotts. A person commanded to produce documents or tangible              26(bX2XC). The court may speciiy conditions fbr the discovery.
things or to pennit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or              (2\ Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises-or to               (A) InJbrmation l(ithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.          under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for            material rnust:
cornpliancc or l4 days aftcr thc subpocna is scrvcd. Ifan objcction is rnadc,             (i) cxprcssly make the claim; and
the following rules apply:                                                                (ii) dcscribe thc naturc ofthe withhcld docunrcnts, comnrunications, or
     (i) At any time, on notice to the commanded person, the serving party           tangible things in a manner that, without revealing information itself
may lnove the court for the district where compliance is required for an             privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                             (B) Infonnatiott Produced. lfinfomration produced iu response to a
     (ii) These acts may be required only as directed in the order, and the          subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer frorr       trial-preparation material, the person rnaking the claim may notifu any parry
significant expense resulting from compliance.                                       that received the information of the clairn and the basis for it. After being
                                                                                     notilled, a party must promptly return, sequester, or destroy the specified
 (3\ Quashing or Modifying a Subpoena.                                               infonnation and any copies it has; rnust not use or disclose the infonlation
  (A) Ilhen Requirecl, On tirnely motion, tlre court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                         infonnation ifthe party disclosed it before being notified; and rnay prornptly
     (i) fails to allow a reasonable time to comply;                                 present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geoglaphical limits                 compliance is required for a determination of the clairn. The person who
specified in Rule 45(c);                                                             produccd thc infomration musl prcscrvc thc information until thc clainr is
     (iii) requires disclosure ofprivileged or other protected rnafter, ifno         resolved.
exception or waiver applies; or
    (iv) subjects a person to undue burden.                                          (g) Contempt,
 (B) When Permitted. To protect a person subject to or affected by      a            The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on            motion is transferred, the issuing court-may hold in contempt a person
rnotion, quash or modift the subpoena ifit requires:                                 who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                  subpocna or an ordcr rclatcd to it.
development, or commercial information; or




                                         For access to subpoena nraterials, see Fed. R. Civ. P. 45(a) Comniittee Note (20 I 3).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 41 of 61 PageID #: 458


                                                                                                                                                            No': e60
                 AUTHoRIZATIoN FoR RBLIAsE oF HEALTH rNFoRMArroN puRSUANoTlSTi$ff'
                                     lThis form has been npprovctl by the Nerv Yorli Stnte Department of Healthl
       Patient Nane
                                                                                                     Date   of Birth                  Social Security Number,
        Dq,ander Si
      Patient Address
       95-02 l04th Strcct, Ozonc Park, Ncrv York l1416

     l, ol my authorized representative, request th at health information |egarcling
                                                                                     my cale and trealment      be released as set fonh on this fofm:
     In accordance with New york State Law and the Plivacy Rule
                                                                         of the Health lrrsurance podability and Accountability Act of 1996
     (HIPAA), I understand lhat;
     I. This authorization may include disclosur.e of information relating ro ALCOHOL
                                                                                                     and DRUG ABUSO, MENTAL HEALTH
    TREATMENT, excepr psychotherapy notes, and CONFIDENTIAL
                                                                                 HIV* RELATED INFORMAT ION only if I place rrry initials on
    the appropriate line in Item 9(a). ln the event the health informarion
                                                                                 described below includes any of these types of infornration,
    initial the line on the box in ltem 9(a), I specifically authorize release                                                                   ancl I
                                                                                ofsuch infornration to the pelson(s) indicated in Item I
    2. lf I am authorizing the release of HIV-related, alcohol or drug trcalrnent,
                                                                                           or mental health treatnlent infomration, the reci pient is
    prohibited from redisclosing such information without nty
                                                                        authorization tunless permitted to do so under federal
    understand that I have the right to request a list of people                                                                     or state law. I
                                                                   who rnay rcceive or use my HIV-related infornration without
    I experience discrinrination because ofthe release ol disclosure of                                                             authorization.   lf
                                                                              HIV-related information, I rnay contact the New york State
   of Hunran Rights at (Z1Z) 4t0-2493 ot the New Yodi City Commission                                                                        Di vtsron
                                                                                       of Human Rights at (2t2) 306-7450. These agencies are
   responsible for protecting my rights.
   3. I have the right to revoke this autlrorization at any lime by writing to the
                                                                                        health care provider listed below. I understand that I nlay
   revoke this authorization except to the cxtent that action has
                                                                     already been taken based on this authorization.
  4. I undelstand that signing this authorization is voluntary. My treatment, payment,
                                                                                                    enrollment in a health plan, or eligibility for
  bene{its will not be conditioned upon my authorization of
                                                                  this disclosur e.
  5. Information disclosed under this authorizetion rnight be rcdisclosed
                                                                                    by the recipient (excepr as noted above in lten 2), and this
  redisclosurc nlay no longer be protected by federal or state
                                                                   law.
 6, THIS AUTI{ORIZA TION DOES NOT AUTI{ORIZE YOU TO DISCUSS
                                                            MY HEALTH INFORIVIATION OR MEDICAL
                   E OTHER    AN                                                     YOR
 7                                                                                                                                         D IN ITEM 9
                                health         ider or enti ty      rel        this

      Nanre and address    of            s)   or category of person to whonr th                          willbe
      Sim m ons J annac0 Dcluca,              LLP   43 Corpora te           Dri V€,                    Ncrv York 11788
 9(a). Specifi c information to be        released:
         E   Medical Record from (insert date)                           to (inserr dare)
         f,l Entire Medical Record, including patient histories, office notes (except
                                                                                       psychotherapy notes), test results, radiology siudies,
             referra                                                                                                                          films,
                                                          records, and records sent to you by other health care providers,
        {otr,rr,                                                                               ,L\Qr, (lndicate by Initiating)
                                                                                                                            AlcohoUDrug Trentnent
                                                                                                                 +K-        Mcntal l{eslth lnformation
 Authorization to Discuss Henlth Informsrtion
                                                                                                                  p)        Htv-Related Informariorr
  (b)   A By initialing her-e                         I authorize
                                         lnitinls                          Name ol' individual health care provider
         to discuss my health information with my attorney,
                                                            or a govelnmental agency, listed here:

                                                                          Nanre or                         N
10.    Reason for r,elease   of infornration:
       n At request of individual
                                                                                       I   l,   Date or evenl on which lhis authorization will expire:

       Elgther.: LBCAL                                                                 trvo years li'om date signcd
12. Ifnot the patient, name of person signing forrn:
                                                                                       13. Aulhority to sign on belratf of patient

AII itenrs on this form                         pleted and nly questions about this forrn have beqn answred.
                                                                                                             ln add ition, I have
copy of the forrn.
                                                                                       .il/Arn zb hefu zz4                                         provided   a




                                                                                           Date:
  Signature               or r:ep1s5s11g61ive authorized by law
     llutnrtn lnrnrunodclieicnty \/kus.                                                                                                        SKOR
                                        l!t4t c:rrscs AIDS. Tho.it{gv ), ork Stntc Publie I{caltlr,l,nu, p                t$ibhrf ilifuruJ$ilreupnrC$wur{rt
     itlcntifl.seln96ne us having lllV synlptoil s or infcction nnd
                                                                    i nfornrntion lcgnrding             rr 1)cr.son.s         .
                                                                                                                        ta 0r3.    No.02SKg316gg4
                                                                                                                              Quallfled ln Oueens Corrntv
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 42 of 61 PageID #: 459


                                   STITIUoNS JnnNaCE DELUCA,                       LLP
                                           ATTORNEYS AT LAW                                                      Counsel
Kevin P. Simmons                                43 COnponnTE DRIVE
Steven D. Jannace                                                                                      Susan B. Jannace
                                          Ilauppaucp, NEw YoRr I 1788-2048
Sal F. Deluca,l                                                                                        Ross M. Chinitzn
                                                   (63 I ) 873-4888
Allison C. t,eibowitz
Stacey Rarnis Nigro                              FAX(63r)873-4889

Daniel P. Ilorbet                                                                                      *Also Adnitted   N.l
Katheline R. Cutlone                                                                                   aAlso Adnrifled Cl'
lrina Feferman*
Ian Il. I'lannon
Sally Kassirn-Schaefer
Michael C. I-amendola*
Aric H. Peymann
Daniel J. Solinsky



                                                                      AugusL 2asE, 2020
      Dr. Howard Gelber
      227 Franklin Avenue
      Hewlett, New York 11557
                               Re: Singh,'Devander v. Costco, €t. al.
                               Claimant: Devander Singh a/k/a Davinder Singh
                               Address:95-02 l-04th StreeL, Ozone Park, NY 1-l-4l-6
                               D/o/B: 03 /0L/1-e80
                               Soc Sec#: xxx-xx-9818
      To    Whom        It May Concern:
             Attached hereto please find a subpoena in ::eference t.o the
      above capti.oned matter. This letter is to notify you that. you need
      NOT appear at our office on the said date on the subpoena. However,
      'r/ou are recruired to send a certified copy of all records in your
      possession to our office:
                                    Simmons .JannaceDeluca, IJLP
                                    43 Coprorate Drive
                                    Hauppauge, New York LL788-2048
          We must receive these records by t,he date on t,he subpoena.
      Thank you for your corporatj-on in this matter. If you have any
      questions, please do not hesitat.e to contacL me.
                                                           Very Truly Yours.
                                                           Simmons ,Jannace Deluca,                    IrLP
                                                                      /   z.                  ./
                                                           By, .-//.           '         .')//orrr.,
                                                                      Stephanie Adamo
                                                                           Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 43 of 61 PageID #: 460

 AO 88B (Rev. l2ll 3) Subpoena to Produce Docurncnts, Infomration, or Objccts or to Pcnnit Inspcction of Prcrniscs in a Civil Action


                                         UNITBn Srerps DTSTRICT COURT
                                                                              for the
                                                             Eastern District of New York

                           Devander Singh                                         )
                                 Plaintiff                                        )
                                    v.                                            )       Civil Action         No.      19-CV-1984

               Costco \lVholesale Corporation, et al.                             )
                                                                                  )
                               Defendant                                          )

                         SUBPOENA TO PRODUCE DOCUMENTS,INF'ORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                  Dr. Howard Gelber
                                                        227 Franklin Avenue, Hewlett, New York 11557
                                                         (Name of person to whom this subpoena is directed)

        dProduction: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



  Place:                                                                                   Date and Time:
            Simmons Jannace DeLuca, LLP
            43 Corporate Drive                                                                                       09fi02020 10:00 am
            Llsuppaqse, NYI llqq

        J
        Inspection of Premises: YOU ARE COMMANDED to pennit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting pafty
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                   Date and Time




       The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOF COURT
                                                                                               OR

                                             Signature of Clerk or Deputy Clerk                                              Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                                     (name of party)

Costco Wholesale Corporation                                                                        ,   who issues or requests this subpoena, are:
sal h. ueLuca, srmmons Jannace Deluca, LLP, 43 Uorporate Unve, Hauppauge, NY                               1   1   /6U (631) 6/3-4U6U,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed, Fed. R. Civ. P. a5(a)(a).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 44 of 61 PageID #: 461

AO 888 (Rev. I 2/l 3) Subpocna to Producc Docurnents, Infonnation, or Objects or to Pcmrit Inspcction of Prctniscs in a Civil Action (Pagc 2)

civil Action No.        19-CV-1984


                                                     PROOF OF SERVICE
                      (This section should not befiled with the coart unless required by Fed. R. Civ. P. 45.)

            I received this subpoenafor          (name   o.f   individual and title, if any)

on (date)


            D I served the subpoena by delivering                  a copy to the named person as follows:



                                                                                               on   (date)                                 ;or

            il   I returned the subpoenaunexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                       for travel and $                                 for services, for a total    of$            0,00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                        Server's signature



                                                                                                     Printed name and title




                                                                                                        Server's address


Additional information regarding attempted service, etc.
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 45 of 61 PageID #: 462

AO88B (Rcv. l2113)SubpoenatoProduccDocunrcnts, Infonnation,orObjcctsortoPcrnritlnspcctionofPrcmiscsinaCivil                      Action(Pagc3)


                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                               l2llll3)
(c) Place of Compliance,                                                                 (ii) disclosing an unretained expert's opinion or infonnation that does
                                                                                    not dcscribc spccific occurrcnccs in dispute and rcsults fronr thc cxpcrt's
  (l) For a Trial, Hearing, or Deposition. A subpoena may command a                 study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 niles of where the person resides, is employed, or                described in Rule 45(d)(3)(B), the coutt may, instead ofquashing or
regularly transacts business in person; or                                          modifoing a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a parfy's officer; or                                       otherwise rnel without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) cnsurcs that thc subpocnacd pcrson will bc rcasonably compcnsatcd.
cxpcnsc.
                                                                                    (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                 (l) Producing Docume,rts or Electronically Stored Infornation, These
tangible things at a place within 100 rniles ofwhere the person resides, is         procedrues apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
   (B) inspection of premises at the premises to be inspected.                         (A) Docunents. A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         must organize and label them to correspond to the categories in the denrand.
                                                                                       (B) Forn for Producing Electt'onically Stored Ittfot'mation Not Speci/ied.
  (l) Avoiding Undue Burden or Expense; Sanctions. A party or attomey               If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena nrust take reasonable steps          information, the person responding must produce it in a fomr or fonns in
to avoid imposing undue burden or expenso on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or lorms.
subpoena. The court lor the district where compliance is required must                 (C) Electronically Stored Inforntation Produced in Onb, One Fornt. The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost earnings and reasonable attomey's fees-on a party or attorney who              infonnation rn nrorc tharr one fonn.
fails to comply.                                                                       (D) Inaccessible Electronicalll, Stored Information. Thc pcrson
                                                                                    responding need not provide discovery ofelectronically stored information
 (2) Contmand to Produce Materials or Permit Inspection.                            frorn sonrces that the person identifies as not reasonably accessible because
  (A) Appearance Not Required. A person commanded to produce                        ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the inforrnation is not
permit the inspection ofpremises, need not appear in person at the place of         leasonably accessible because ofundue burden or cost. Ilthat showing is
production or inspection unless also comrnanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                  rcqucsting party shows good causc, considcring thc lirnitations ofRulc
   (B) Objections. A person comrnanded to produce documents or tangible             26(bX2XC). The court may specify conditions for the discovery.
things or to pennit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection.
sanrpling any or all ofthe materials or to inspecting the prentises---or to           (A) Information lltithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for           material rnust:
cornpliancc or l4 days aftcr thc subpocna is scrvcd. Ifan objcotion is rnadc,            (i) cxprcssly nrakc thc claim; and
the following rules apply:                                                               (ii) dcscribc the naturc of thc withhcld documcnts, comtnutiications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing irrformation itself
lnay lnove the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                            (B\ Infbnnation Produced. If infomration produced in response to a
     (ii) These acts may be required only as directed in the order, and the         subpoena is subject to a claim ofprivilege or oiprotection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation rnaterial, the person making the claini may notifu any party
significant expense resulting from compliance.                                      that received the information of the clairn and the basis for it. After being
                                                                                    notified, a pafty must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena                                               infonnation and any copies it has; lnust not use or disclose the infonration
  (A) I4/hen Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                        infonnation ifthe party disclosed it before being notifred; and rnay prolnplly
     (i) fbils to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a porson to comply beyond the geographical limits                compliance is required for a deterrnination of the claim. The person who
specified in Rule 45(c);                                                            produccd thc infomration must prcscrvc thc information until thc claim is
     (iii) requires disclosure ofprivileged or other protected matter, ifno         resolved.
exceplion or waiver applies; or
    (iv) subjects a person to undue burden.                                         (g) Contempt.
 (B) When Permitted. To protect a person subject to or affected by     a            The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transferred, the issuing court-may hold in contempt a person
rnotion, quash or modifu the subpoena ifit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpoena or an ordcr rclatcd to it.
development, or commercial information; or




                                        For access to subpoena nraterials, see Fed. R. Civ. P. 45(a) Cornmittee Note (20 I 3)
          Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 46 of 61 PageID #: 463


                                                                                                         Officinl li'ornr No.: 960       0C'\
                  AUTHORIZA TION FOR RALIAStr OF HEALTH INFORMATION
                                                                                            PURSUANT TO HIPAA
                            lrhis form has been approvecr by trre Nerv york state Departnrent of Hearthl
         Patient Nane
                                                                                                 Date of Birth                          Social Security Nunrbcr
         Devandcr
         Patient Address
         95-02 104th Strcct, Ozonc p ark, Nov York 11416

      l, or my authorized rcpresentative, request that health itrfolmation legarding
                                                                                       my care and trealnrent be released as set forth on this form:
      In accordance with New york State Law a nd the Privacy Rule of
                                                                          the l{ealth Insurance Portability ancl Accounrability Act of
     (HIPAA), I understand that:                                                                                                        1996
      l' This authorization nray include disclosure of information relaring to ALcol{oL and DRUG ABUSE,
     TREATMENT, except psychotherapy notes, and CoNFIDENTIAL HIv*                                                           MBNTAL IIEALTH
                                                                                       RELATED TNFORMATION only if I place nry initials on
     the appropriate line in Item 9(a)' ln the event the health informntion
                                                                                described below includes any of these   types of inflornration, ancl I
    initial the line on the box in ltem 9(a), I specifically authorize release
                                                                               of suclr information to rhe fefuonls) indicated in lten g.
    2' If I arn authorizing tlte release of HlV-related, alcohol or clrug treatment, or mental
                                                                                                    health treatment infolmation, the recipient is
    prohibited f|om |edisclosing such infornation rvithout nry
                                                                       authirization unless permitted to do so under federal or state
    undelstand that I have the right to lcquest a list of peopl, *ho                                                                          law. I
                                                                             receive or use my Hr V-related infornration without aurhorizatiou.
    I experience discrimination because of the release or disclosure'nuy                                                                           If
                                                                         oiHlv-related information, I n.ray contact the New york slale Division
    of Human Rights at (212) 480'2493 ol the New York city commission of Human
                                                                                                  Rights at'(zl2) 306-7450.  These agencies are
     responsible for protecting my rights.
    3'  I have the right to revoke this authorization at any time by writing
                                                                              to the health cale provider. listed below. I under.stand that I nray
    revoke this authodzalion except to the extent that action has
                                                                  already b""rn ior,* based on this authorization.
    4' I understarrd that signing this authorization is voluntary. tray u..t,rr*t, payment,
                                                                                                 enrcllment in a health plan, or eligibility for
    benefits will not be conditioned upon nry authorization ofthii
                                                                    disciosure.
    5' Itlformation disclosed under this authoriation rnight be redisclosed by the recipient (except
                                                                                                            as noted above in ltem 2), and this
    redisclosure may no longer be protected by federal or state law.
    6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS
                                                            MY TIIALTH INF'ORMATION OR MEDICAL
    CARE WI'I'H      E                       TI{AN            ATTORNEY OR                                    L AGENCY            S              IN
                     d                  provider or                       ts           ation:

    8. Nanre and add Iess
                                                                               this                  wl be sent:
         Simmons Jann ace Deluca,                                      rlvc, Hau ppauge, New York                I I 788
 9(a), Specific infomration to be        released:
          O Medical Record fiom (insert date)                              to (insert date)
          B Entire Medical    Record, including patient histories, office notes (except psychotherapy
                                                                                                      notes), test results, radiology studies, films,
                              ts, bil            lnsurance tecords, and records sent to you by other health
                                                                                                              care providers
         potn*.'

                                                                                                           sHffiffifi',;:'lff1,'.",
                                                                                                           _+{+ Mentnl Health tnformation
Authorization lo Discucs Henlth lnfornrntion
                                                                                                                 W__ HIV-Rclated Information
    (b) O By initialing lrere
                                -.-..-_-=-
                                     Inilials
                                                     I aurhorize
                                                                              Nanre of individual health care provider
          to discuss my health information with rny afiomey, or e goverlrnental
                                                                                agency, listed here:

                                                                   Name or
10. Reason for release of infornration:
    E At request of individual
                                                                                  I   l.   Date or evenl on which this authorization        will expire:
         Elgtber: LECAL                                                           trvo years from date signcd
I2. Ifnot the paticnl,      nanre   of person signing forrn:                      13, Authority to sign on behalf of patient;

All itenrs on this                  been cont pleted and my questions about lhis forur hRve
                                                                                            been                                       . I hnve been plovided
copy ofthe fonn.
                                                                                 .fl/arrf 1o                                                ala,
                                                                                                                                                                a


                                               I
                                                                                      Date   :
    Sigrrature              or tepresentative authodz_ed by law
t    Ilurnan ln:rnunodcficiency \/irus that causes AIDS. 'fhc                                                                                   A SKOR
                                                                      \erv \,ork Stat0 publis
     irlcntifysiirhxrnc us hlviirg l'l I \/ sSrnptonrs or.in fcction nnrl
                                                                       informntion rcgurding a pcrsorts                ts.   '       f,lo,02$K6$t68d{      "
                                                                                                                             Otlallllad ln Arrara^ lr^'.*r.
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 47 of 61 PageID #: 464


                              SIHAVONS JANNACE DE[,UCA,             LLP
                                     ATTORNEYS AT LAW                                          C-ounsel
Kevin P, Simmons                        43 CORPoRATE DRIVE
Steven D. Jannace                                                                    Susan B. Jannace
                                  Hauppeucp, NEW Yom l l7tl8-2048
Sal F. DeLucaA                                                                       Ross M. Chinitzl
                                           (63 1 ) 873-4888
Allison C. Leibowitz
Stacey Ramis Nigro                       FAX (631) 873-4889

Daniel P. Borbet                                                                     *Also Adnritted   N.l
Katherine R. Cutrone                                                                 AAlso Adnritted Cl'
lrina Fefelman*
Ian E. Ilannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric   FI. Peymann
Daniel J. Solinsky



                                                         Augusl- 2IuL, 2020
        Dr. Azeen Khan
        108-40 Queens Boulevard
        Forest. Hi1ls, New York 1-1-375
                          Re: Singh, Devander v. Costco, eL. al.
                          Claimant: Devander Singh a/k/a Davinder Singh
                          Address :95-02 104th Street., Ozone park, Ny 1141-6
                          D/o/B: o3/ot-/re8o
                          Soc Sec#: xxx-xx-9818
        To Whom It May Concern:
                 Attached hereto please find a subpoena in reference to the
        above captioned matt.er. This letter is to notify you that you need
        NOT appear at our office on the said date on t,he subpoena . However,
        you are required to send a certified copy of all records in your
        possession to our office:
                                               Deluca, LLP
                               Simmons ,.Tannace
                               43 Coprorate Drive
                               Hauppauge, New York LL788-2048
             We must receive these reeords by the date on the subpoena.
        Thank you for your corporat,ion in this matter. If you have any
        questions / please do not hesitate t.o contact me.

                                                  Very Truly Yours.
                                                  Simmons ,Jannace Deluca,           LLP
                                                         /.r,/
                                                  By, . ./lr4,4rttt)' .''/r/rrrrr,
                                                         Stephanie Adamo
                                                              Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 48 of 61 PageID #: 465

 AO 88B (Rcv. I 2/l 3) Subpocna to Producc Documcnts, Infomration, or Objccts or to Pcnnit Inspcction of Prctniscs in   a   Civil Action


                                         UxrrBn SrarBs Drsrnrcr CoURT
                                                                             for the
                                                             Eastern District of New York

                           Devander Sinqh                                        )
                                Plaintiff                                        )
                                                                                 )        Civil Action     No,     19-CV-1984

               Costco Wholesale Corporation, et al                               )
                                                                                 )
                               Defendant                                         )

                         SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                   Dr. Azeen Khan
                                                  108-40 Queens Boulevard, Forest Hills, New York 11375
                                                        (Name of person to whom this subpoena is directed)

        d
      Prodttction: YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



  Place:                                                                                   Date and Time
            Simmons Jannace DeLuca, LLP
            43 Corporate Drive                                                                                  091101202010:00 am
            Hauppauqe, NY 11788

     A Inspection of Premises; YOU ARE COMMANDED to pennit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forlh below, so that the requesting pafiy
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                  Date and Time:




        The following provisions of Fed. R, Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOF COURT
                                                                                              OR

                                            Signature of Clerk or Deputy Clerk                                               Allorney's signalure


The name, address, e-mail address, and telephone number of the attorney representing (rame of party)
Costco Wholesale Corporation                                             , who issues or requests this subpoena, are
Sat F. Deluca, Srmmons Jannace UeLuca, LLP, 43 Uorporate Unve, Hauppauge, NY 1 1 /UU (b31) 6/J-4UUU,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena rnust be served on each party in this case before it is served on the person to whom
it is directed. Fed. R, Civ. P. a5@)(\
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 49 of 61 PageID #: 466

AO 888 (Rev,    I 2/1   3) Subpoena to Produce Documents, Infonnation, or Objects or to Psnnit Inspcction of Prcmiscs in a Civil Action (Pagc 2)


civil Action No.           19-CV-1984


                                                          PROOF OF SERVICE
                          (This section should not be tiled with the court unless required by Fed, R. Clv, P. 45,)

            I received this       subpoen a for @ame of individual and title, tf any)

on (date)


            D I served the subpoena             by delivering      a copy to the named person as             follows:


                                                                                                 on (date)                                         or

            I   I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                                          for travel and $                               for services, for a total      of$                0,00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                         Sewer's signature



                                                                                                       Prinled name and title




                                                                                                          Server's address


Additional information regarding attempted service,                       etc.   :
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 50 of 61 PageID #: 467

AO88B (Rcv. l2113)SubpocnatoProduccDocumcnts, Infonnation,orObjcctsortoPcnnitlnspcctionofPrcrniscsinaCivil                       Action(Pagc3)


                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                              l2llllS)
(c) Place of Compliance,                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not dcscribc spccific occurrcnccs in disputc and rcsults lronr thc cxpct't's
  (l\ For a Trial, Hearing, or Deposilion, A subpoena may comnrand a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifling Conditions as an Ahernative. In the circumstances
   (A) within 100 miles of where the person resides, is enployed, or                described in Rule 45(d)(3)(B), the coufi may, instead of quashing or'
regularly transacts business in person; or                                          modifying a subpoena, order appearance or production under specihed
   (B) within the state where the person resides, is employed, or regularly         conditions if the serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is comrnanded to attend a trial and would not incur substantial               (ii) ensurcs that thc subpocnacd pcrson will bc rcasonably conrpcnsatcd.
expcnsc.
                                                                                    (e) Duties in Responding to a Subpoena,
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                 (l) Producittg Documents or Electrcnically Stored Informilion. These
tangible things at a place within 100 miles of where the person resides, is         procednres apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Docunents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement,                        must organize and label thenr to correspond to the categories in the demand.
                                                                                      (B) Form for Pt'oducing Electonically Slored Information Not Specilied,
  (l) Avoicling Undue Burden or Expense; Sanctions. A party or attomey             Ifa subpoena does not specily a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding mnst produce it in a form or forrns in
to avoid imposing undue burden or expense on a person subject to the               whrch it is ordinarily rnaintained or in a reasonably usable form or forms.
subpoena. The corrt for the district where compliance is reqnired must                (C) Electronically Stored Informalion Produced in Only Qap Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attomey who             infonnation in nrorc than onc fonn,
fails to comply.                                                                      (D'1 Inaccessible Electronicalb, Stored Information. Thc pcrson
                                                                                   responding need not provide discovery ofelectronically stored information
  (2) Command to Produce Materials or Permit Inspeclion.                           frorn sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding rnust show that the information is not
permit the inspection ofpremises, need not appear in person at the place of        reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also comrnanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                                 rcqucsting party shows good causc, considcring thc linritations ol Rulc
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2XC). The court may specily conditions tbr the discovery.
things or to peflnit inspection may serve on the party or attomey designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to            (A) Information IYithheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe tirne specified for          material must:
compliancc or 14 days aftcr thc subpocna is scrvcd. Ifan objcction is madc,             (i) cxprcssly rrrakc thc claim; and
the following rules apply:                                                              (ii) dcscribc thc naturc of thc withhcld documcnts, comrnunications, or
      (i) At any time, on notice to the commanded person, the serving pafiy        tangible things in a manner that, without revealing information itself
may move the court for the district where cornpliance is required for an           privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                           (Bl Infonnation Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer frorn     trial-preparation rnaterial, the person making the claim may notifu any party
significant expense resulting from compliance.                                     that received the inlorrnation ofthe clairn and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             infonnation and any copies it has; rnust not use or disclose the inforrlation
  (A) When Required. On tinrely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       infonnation ifthe party disclosed it before being notified; and rnay promptly
     (i) fails to allow a reasonable time to conlply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produccd thc infonration must prcscrvc thc information until thc clainr is
      (iii) requires disclosure ofprivileged or other protected matter, ifno       resolved.
exception or waiver applies; or
      (tv) subjects a person to undue bnrden.                                      (g) Contempt.
  (B) ltrhen Permitted. To protect a person subject to or affected by a            The court for the district where cornpliance is reqnired-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transfened, the issuing court-may hold in conternpt a person
rnotion, quash or modiff the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
       (i) disclosing a trade secret or other confidential research,               subpocna or an order rclatcd to it.
development, or commercial information; or




                                        For access to subpoena rnaterials, see Fed. R. Civ. P. 45(a) Connnittee Note (201 3).                                          I
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 51 of 61 PageID #: 468


                                                                                                                                                 OCA Oflicinl Fornr No,r              960
                 AUTHORIZATION FOR RELBASE OF HDALTH INFORMATION PURSUANT TO HIPAA
                                       lThis folrn has been approtctl by the Nerv Yol'k State Department of Hcalthl
      Patient Name                                                                                   Date   of Birth                           Social Security Number
       Dcvander
      Patient Address
       95-02 104th Strect, Ozone Park, Nov York                      l14I6
    I, or nty authorized representative' reqtl€st that health infornration regarding my car.e
                                                                                              and treatnrent be released as set fofth on lhis fornr:
    In accordance wilh New York State Law and the Privacy Rule of the Health lnsumnce Portability
                                                                                                          and Accountability Act of 1996
    (HIPAA), I understand that:
    l' Tltis authorization nay include disclosurc of information relating to ALCOHOL and DRUG ABUSE, N,IENTAL                                                          HEALTH
    TREATMENT, except psychotherapy                  notes, and    coNFIDENTIAL HIV* RELATID TNFORMATION only if               I place nry initials on
    the appropriate line in ltem 9(a). ln the evenl the health information described
                                                                                         below includes any of these types of infornration, and I
    initial the line on the box in ltem 9(a), I specifically authorize release ofsuch infor.nration
                                                                                                    to the persongs) indicnted in llenr g.
    2' lf I am authorizing the release of HlV-related, alcohol or cl'ug tr€atrnent, or mental health treatruent infor.rnation,       the recipient is
    prohibited from redisclosing such information wilhout nry auil;rization unless permitted
                                                                                             to clo so under federal 0r state                                             law.          I
    understand that I hnve the right to request a list of people who may receive or use rny
                                                                                             HlV-related information without authorization.
    I experience discrimination because of the release or disclosule oiHlv-related infoimation,
                                                                                                                                                                                       lf
                                                                                                    I may contact the New york State Divisio'
    of Human Rights at (212) 4s0'2493 or the New York City commission of Hurnan Righrs at (212)
                                                                                                                 306-2450. These age'cies are
    rcsponsible for plolecting my rights.
    3' I have the right to rcvoke this authorization at any lirne by wliting to the health care provider listed below, I understand
                                                                                                                                    that I may
    revoke tlris authorizalion except lo the extent that actiou has already been taken
                                                                                       based on ihis authorizntion.
    4' I undemtand that signing this arrthorization is voluntary. My treatment, payment, enrollnrenr in a health plan, or eligibility
                                                                                                                                            for
    benefits will not be conditioned upon nry authorization ofthis disciosure,
 5'  lnformation disclosed under this aulhorization rnight be redisclosed by the lecipienl (except
                                                                                                   as noted above in ttem 2), and this
 redisclosure may no longer be protected by fecleral or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY                                                           H EALT}I INFORMATION OR MDDICAL
       wlTH            ER         A       YOR                                                                                                            IN ITEM 9
 7                 address                                          release this

 8, Narne and address                        0r cfttegory      person to            this                    will   be sent:
    Sim mons J annece Delu clr LLP, 43 Corporate Drive, Hauppaugc, New Y ork
                                                                                                                         1   I 788
 9(a). Specific information to be released:
         El lr4edical Record from (insert dare)                         t0 (insert date)
                                                                                         '-
         D Entire Medical Record, including patient histories, office notes (except psychotherapy   notes), test results, radiology stud ies,                                 fi I rns,
                                bit             lnsufance          and records sent to you by other.health care prov iders

       dotnr''                                                                                                      Incl$e: (lndicate bt Initialing)
                                                                                                                     A)              nlcotrol/DrugTreatment
                                                                                                                                     Mental Henlth lnformntion
Authorization to Discuss Henlth lnforntation                                                                        =4{-
                                                                                                                     V/.n            H|V-Relatcdlnformation
    (b) H By initialing lrcre
                                  _                   I authorize
                                          lnitials                          Name ol individual health care provider
         to discuss my health infomration with my attolney, or a governmental agency, listed
                                                                                             lrer,e:


                                                                       Nanre or
10. Renson for release ofinfornration                                                   I   l.   Date ot' evenl on which this authorization           will expire:
    E At request of individual
    g| Ottrer: LEGAL                                                                       trvo ycars from date signed
12. lf not the patient, nanre of person signing form:                                   I   3. Authority to sign on behalf of patient:

All   items on this                 been com pleted and my questions about this forrn have beerr answcred. l.n add ition, I
copy ofthe                                                                             ,fu/arrl             lo ./rahra                                             provided   a




                                                                                            n^t",07-fl0
    Signature                or tepr€senlative authorized by law.
*     llrrnlan I nlrnunodcficicncy \/iius. flral. ctuscs A lIlS. Thc Noy York Stntc Pnblic l{cntth,l-.ny                                            EN A SKOR
     'klcntifl's61ns6nc as having lllV iynrptoms or i n fcction nn rl i n lb rnt al i o.rr I'cgu rrl ing.a. pe                              f ilu rol'ithfd   UP   NCillwill(     I
                                                                                                               rsor,s          lacls.        No.02SK6316884
                                                                                                                                        Qusllfled in Gueens County
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 52 of 61 PageID #: 469


                               STvTvTONS JANNACE DELUCA,               I.,LP
                                       ATTORNEYS AT LAW                                              Clounsel
Kevin P. Simmons                         43 COnponaTE DRIVI]
Steven D. Jannace                                                                           Susan l]. Jannace
                                   IIAIJPPAUGE, NEw YoRK I I788.2048
Sal F'. DeLucaA                                                                             Ross M. Chinitz,l
Allison C. Leibowitz
                                            (63   l) 873-4888
Stacey Ramis Nigro                        Fax (63 l) 873-4889
                                                                                            *Also Admitted NJ
Daniel P. Borbet
Katherine R. Cutrone                                                                        AAlso Admitled CT
Irina Feferman*
Ian E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric   FI. Peyrnann
Daniel J. Solinsky



                                                                August 2lst,    2O2O
        Dr.     Wen Wang
        1-L6-L4 Myrt.le Avenue
        Jamaica, New York 1141-8
                           Re: Singh, Devander v. Costco, eL. aI.
                           Claimant: Devander Singh a/k/a Davinder Singh
                           Address t95-02 l-O4th Street, Ozone Park, NY :-I4L6
                           D/o/B: 03/0I/re9o
                           Soc Sec#: xxx-xx-9818
        To Whom It. May Concern
             Attached heret,o please find a subpoena in reference to the
        above captioned matter. This letter is to notify you t.hat you need
        NOT appear at. our office on the said daLe on the subpoena. However,
        you are required to send a certified copy of all records in your
        possession to our office:
                                Simmons .fannace Deluca, LLP
                                43 Coprorate Drive
                                Hauppauge, New York 1L788-2048
                must receive these records by the date on the subpoena.
                  We
        Thank you  for your corporation in t.his matter. If you have any
        questions, please do not hesitate to contact me.
                                                      Very Truly Yours.
                                                      Simmons rJannace Deluca,              LLP
                                                                f/-'   //         /
                                                                               n/1r.,rrr,
                                                      By, -,//rZ/rrtzi .
                                                                Stephanie Adamo
                                                                     Paralegal
         Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 53 of 61 PageID #: 470

 AO 88B (Rcv. I 2/l 3) Subpocna to Producc Documents, Infomration, or Objccts or to Pcrrnit Inspcction ol Prctniscs in a Civi I Action



                                          UmrBo SrNrBs                             DTSTnICT COURT
                                                                               for the
                                                              Eastern District of New York

                            Devander Singh                                         )
                                 Plaintiff                                         )
                                                                                           Civil Action      No.     19-CV-1984
                                                                                   )
                 Costco Wholesale Corporation, et al.                              )
                                                                                   )
                                Defendant                                          )

                         SUBPOENA TO PRODUCE DOCUMENTS' INFORMATION' OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To                                                                          Dr. Wen Wang
                                                       116-14 Myrtle Avenue, Jamaica, New York 11418
                                                         (Name ofperson lo whom this subpoena is directed)

      ' d production; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material:




     Place:                                                                                    Date and Time
 I            simmons Jannace DeLuca, LLP                                                  I




 I            +S Corporate Drive                                                                                  091101202010:00 am
 i            Haupp_?Cse,_llY_:l:12q8        _   _                                         l




        J
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, msasure, survey, photograph, test, or sample the property or any designated object or operation on it.

     Place                                                                                     Date and Time:




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOF COURT
                                                                                                 OR

                                             Signature of Clerk or Deputy Clerk                                            Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing                                   (natne qf party)

Costco Wholesale Corporation                                              , who issues or requests this subpoena, are
sal F. ueLuca, srmmons Jannace ueLuca, LLP, 43 uorporate unve, hiauppauge, NY 1 1 /d6 (631) U/3-4UUU,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R, Civ. P. as(a)(a).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 54 of 61 PageID #: 471

AO 888 (Rev. l2ll 3) Subpocna to Producc Documcnts, Infonnation, or Objects or to Pcnnit Inspcction of Prcmiscs in   a   Civil Action   (Page 2)


civil Action No.       19-CV-1984


                                                      PROOF OF'SERVICE
                      (This section should not be ftled with the court unless required by Fed. R. Civ, P. 45,)

            I received this subpoenafor         fuame of individual and title, if any)

on (date)


            il   I served the subpoena by delivering          a copy to the named person as            follows


                                                                                           on (date)                                          ;or

            il   I retumed the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My   fees are $                                   for travel and $                              for services, for         a total   of   $          0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address


Additional information regarding attempted service, etc
           Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 55 of 61 PageID #: 472

    AO 88B (Rcv. l2ll 3) Subpocna to Producc Docurrcnts, Inforrnation, or Objccts or to Pcrrrrit Inspcction of Prcrniscs in a Civil Action(Page 3)

                                   Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3)
    (c) Place of Compliance.                                                                  (ii) disclosing an unretained expert's opinion or information that does
                                                                                        not dcscribe spccific occurrcnces in disputc and rcsults fronr thc cxpcrt's
      (l) For a Trial, Hearing, or Deposition, A subpoena may command a                 study that was not requested by a party.
    person to attend a trial, hearing, or deposition only as follows:                      (C'1 SpeciJying Conditions as atr Alternative. In the circumstances
       (A) within 100 miles of where the person resides, is employed, or                described in Rule 45(d)(3)(B), the court may, instead ofquashing or
    regularly transacts business in person; or                                          modifl,ing a subpoena, order appearance or production under specified
       (B) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
    transacts business in person, ifthe person                                                (i) shows a substantial need for the testimony or material that cannot be
          (i) is a parfy or a party's officer; or                                       otherwise nret without undue hardship; and
          (ii) is comrnanded to attend a trial and would not incur substantial                (ii) cnsurcs that thc subpocnacd pcrson will bc rcasonably compcnsatcd,
    cxpcrlsc.
                                                                                        (c) Duties in Responding to a Subpoena.
      (2) For Other Discovery. A subpoena may command:
       (A) production ofdocuments, electronically stored information, or                 (l) Producing Docunteilts or Electronically Stored Infornalion. These
    tangible things at a place within 100 miles of where the person resides, is         procedrres apply to producing documents or electronically stored
    ernployed, or regularly transacts business in person; and                           information:
       (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                        must produce them as they are kept in the ordinary course ofbusiness or
    (d) Protecting a Person Subject to a Subpoenal Enforcement.                         must organize and label them to correspond to the categories in the denrand.
                                                                                           (B) Formfor Pt'odtrcing Electronically Storecl lnformation Not SpeciJied.
      (l\ Avoiding Undue Burden or Expense; Sanctions. A party or attomey               Ifa subpoena does not specify a form for producing electronically stored
    responsible for issuing and serving a subpoena must take reasonable steps           information, the person responding must produce it in a fornr or fonns in
    to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable fomr or florms.
    subpoena. The corrt for the district where compliance is required rnust                (C) Electronically Stored ldorntation Produced in Only One Form. The
    enlorce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
    lost earnings and reasonable attorney's fees-on a party or attomey who              infonnation in morc than one fonn.
    fails to comply.                                                                       (D) Inaccessible Electr"onicallv Stored Information. The pcrson
                                                                                        responding need not provide discovery of electronically stored infomation
      (2) Command to Produce Materials or Perntil Inspection.                           from sources that the person identifies as not reasonably accessible because
       (A) Appearance Nol Required. A person cornmanded to produce                      ofundue burden or cost. On motion to compel discovery or for a protective
    documents, electronically stored information, or tangible things, ol to             order, the person responding must show that the information is not
    permit the inspection ofpremises, need not appear in person at the place of         reasonably accessible because ofundue burden or oost. lfthat showing is
    production or inspection unless also conrrnanded to appear for a deposition,        made, the court may nonetheless order discoiery frorn such sources iflhe
    hearing, or trial,                                                                  rcqucsting party shows good causc, considcring thc limitations ofRulc
       (B) Objections. A person comrnanded to produce docurnents or tangible            26(bX2)(C). The coufi may specify conditions fbr the discovery.
    things or to perrnit inspection may serve on the party or attorney designated
    in the subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection.
    sarnpling any or all of the materials or to inspecting the premises-or to            (A\ InJbrmation IYithheld. A person withholding subpoenaed information
    producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
    The objection must be served before the earlier ofthe time specified for           material must:
    cornpliance or l4 days after the subpoena is scrvcd. Ifan objection is rnadc,           (i) cxprcssly nrakc thc claim; and
    the following rules apply:                                                              (ii) dcscribc thc naturc ofthc withhcld documcnts, comtnunications, or
          (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing infomation itself
    may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the clairn.
    order compelling production or inspection.                                           (B) In/itnnation Produced. Ifinformation produced in response to a
          (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim ofprivilege or ofprotection as
    order must protect a person who is neither a party nor a parly's officer frorn     trial-preparation rnaterial, the person making the clairn may notif any parry
    significant expense resulting from compliance.                                     that received the inlormation of the clairn and the basis for it. After being
                                                                                       notified, a party musl prornptly return, sequester, or destroy the specilied
     Q\ Quashing or Modifying a Subpoena.                                              inforrnation and any oopies it has; rnust not use or disclose the infonnation
      (A) When Required. On tirnely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
    compliance is required must quash or modify a subpoena that:                       infonnation ifthe party disclosed it before being notified; and rnay prornptly
         (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
         (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
    specified in Rule 45(c);                                                           produccd thc information rnust prcscrvc thc information until thc clainr is
        (iii) requires disclosure of privileged or other protected matter, if no       resolved.
    exception or waiver applies; or
         (tv) subjects   a person to undue burden.                                     (g) Contempt,
     (B)   When Permitted, To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
    subpoena, the court for the district where compliance is required may, on          motion is transfered, the issuing court-may hold in conternpt a person
    rnotion, quash or modifu the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
          (i) disclosing a trade secret or other confidential research,                subpocna or an ordcr rclatcd to it.
    development, or commercial infbrmation; or


I




                                             For access to subpoena rnalerials, see Fed. R. Cliv. P.45(a) Committee Note (2013).
t
           Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 56 of 61 PageID #: 473


                                                                                                                                     OCA Olficinl Form No.; 960
                    AUTHORIZATION FOII RELEASE OF HEALTH INFORMATION PURSUANT TO HIPAA
                                       I'lhis folrn   has bccn approvcd by thc Nerv Yolk State Departrnent of l.lealthf

      Patient Nanre                                                                            Date   of Birth                      Social Security Nurnber
         Dcvander
      Palient Addrcss
                                                                                               fro
         95-02 l04th Strcct, Ozonc Pa rk, Ncrv             York      11416

    I, or my authorized representative, requ€st that health information regarding nry care and treatrrrent be released as set forth on this fornt:
    ln accordance wilh New York State Law and the Plivacy Rule of the Health Insurance Portability and Accountability Act of 1996
    (HIPAA), I understand thar:
    I' Tltis authorization nay include disclosure of information relaring ro ALcoHoL and DRUG ABUSE, MENTAL HEALTH
    TREATMENT, except psychotherapy notes, and C0NFIDBNTIAL l{lv* RELATED INFORMATION only if I ptace rrry initials on
     the appropriate line in ltern 9(a), ln the event the health infolnration de scribed belorv includes any of these typr* oi info,.nration,
                                                                                                                                                and t
     initial the line on the box in ltem 9(a), I specifically authorize retease ofsuclr infornration to the person(s) indicated in ltem g.
     2. lf I am authodzing the t'elease of HlV-related, alcohol or drug treatrnent, or mental heatth treatment inforn.ration, the recipierrt is
     prohibited fmm redisclosing such infolmation without my authorization unless permitted to do so under federal
                                                                                                                                     or srate law. I
     undemtand that I have the light to request a list of people who may receive or use my HlV-related infornration
                                                                                                                           without author.ization. lf
     I experience dissriminatiorr because of the release ol disclosure of l{lV-retated infoimation, I may contact the New york Srate Division
    of Hunran Rights at (212) 450'2493 or the New York City Conrmission of Humnn Righrs at (212) i06-7450. Tlrese agencies arc
    rcsponsible for protecling my riglrts.
    3' I have the right to rcvoke this authorization at any tinre by writing to the health care pr.ovider listed 5elow. I understand that I ntay
    revoke this authorization except to the extent that action has already been laken based on this authorizarion.
    4. I undersland that signing this authorization is voluntary, My treatnrent, payment, cnrollment in a health plan, or eligibility for
    benefits will not be conditioned upon nry authorization of this disclosure.
    5. Infornration disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem 2), ancl this
    redisclosure may no longer be pptected by federal or state law.
 6. THIS AUTHORIZATION DOES NOT AUTHORJZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAI,
       WITH        OTHERTIIAN THE         YOR             AL                 IN ITEM
                                  health        der

 L    Nanre          address     person(s) or             of person to whorn          information wil        sent:
         Simmons Jannace Deluca, LLP 43 Corporate Drive, Hauppauge, N 8rv Y ork                                   I I 788
9(a). Specific information to          be released:
            0   Medical Record fronr (insert date)                              to (insert date)      _
            O Entire Medical Record, including patient histories, offi ce notes (except psychotherapy notes), test results, radiology studies,
                                                                                                                                               filns,
                             Its, bill          tDsur?nce             and records sent to you by other health care providers.

         [o,n",,                                                                                            lnclqle; (l ndicate 4, lnitial ing)
                                                                                                                            Akohol/Dr.ugTr€armeDr
                                                                                                                 A{
                                                                                                                            Mentrl Health lnformation
Authorizntion to Discuss Hcalth Inform alion
                                                                                                                 na         Htv-Rctatedtnformation
     (b)   tr   By initialing here                    I autlrorize
                                        lnitials                                  Name of individual heallh care provider
            to discuss my healtlr infor:mation with rny attorney, or a governm€ntal agency, tisted here:


                                                                      Name or
I   0.   Reason for release     of information:                                   I   l.   Date or event on which this authorization will expire:
           O At lequest of individual
         El Orher.:   LEGAL                                                      two years from date signed
12. If not the patient, nanre of person signing form:                            13, Authority to sign on behatf of patient:

All iterns on this                         completed and my questions about this forDr havc bee,n anslveled. ln add ition, I have been provided
                                                                                                                                                              a
copy ofthe                                                                      .il/Arn 1o ,befurg
                                                                                       nut",   O7-30-
    Signature                  Or rept'esentative authorized   by law.
*     lluman I ntrn u nodcficicncv \/itus that causcs AIDS. Thc Nov York State public llclltL.Larv                                          A SKOR
      idcntifl-sorn con c nf har.ing lllV symptonrs or infcction and infoinratirin rcgnrrling rr                                  'No.02SK6316884
                                                                                                 ;lcrsollt$
                                                                                                                             Qualifled ln Quoens Courrty
      Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 57 of 61 PageID #: 474


                            StvntoNs JANNACE DELucA, LLP
                                      ATTORNEYS AT I-AW                                    Counsel
Kevin P. Simmons                         43 COnpOn.aTE DIUVE
Steven D. Jannace                                                                 Susan [J. Jannace
                                 FIALJPPATJGE, NEW YORK 11788-2048
Sal F. DeLucaA                                                                    Iloss M. Chinitzl
                                            (63 r ) 873-4888
Allison C. Leibowitz
Stacey Rarnis Nigro                     Fnx(631)873-4889
                                                                                  *Also Admitted N.l
Daniel P. Borbet
Katherine R. Cutrone                                                              AAlso Admitted C]'
Irina Feferman*
lan E. Hannon
Sally Kassim-Schaefer
Michael C. Lamendola*
Aric H. Peymann
Daniel J. Solinsky



                                                         Arrgust 21-st, 2020
      Dr. Gurmukh Rai-nce
      II4-07 101 Avenue
      Richmond Hi.11, New York 7I4I9

                        Re: Singh, Devander v. Costco, et. al-.
                        Claimant,: Devander Singh a/k/a Davinder Singh
                        Address:95-02 104th Street, Ozone Park, NY 11.416
                        D/o/B: 03/01,/re9}
                        Soc Sec#: xxx-xx-9818
      To Whom It. May Concern:
           Attached hereto please find a subpoena in reference t.o t.he
      above captioned matter. This l-etter is to notify you t.hat you need
      NOT appear aL our office on the said date on the subpoena. However,
      you are required to send a certified copy of all records in your
      possession to our office:
                             Simmons .Iannace Deluca, LLP
                             43 Coprorate Drive
                             Hauppauge, New York L1-788-2048

          We must receive these records by the date                   on the sr:-bpoena.
      Thank you for your corporation in this matter.                   If you have any
      quesLions, please do not hesitate to conLacL              me.

                                                  Very Truly Yours.
                                                  Simmons ,fannace Deluca,        LIrP
                                                        a /t)   /)        ./
                                                  By, . ,flr4r/ir)1/c'' t//r"n"
                                                         Stephanie Adamo
                                                              Paralegal
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 58 of 61 PageID #: 475

 AO 88B (Rev. I 2/l 3) Subpoena to Produce Docurnents, Infomration, or Objccts or to Pcnnit Inspection of Prcrniscs in   a   Civil Action


                                         UNrrBn SrarBs Drsrnrcr CoURT
                                                                              for the
                                                             Eastern District of New York

                            Devander Sinoh                                        )
                                 Plaintilf                                        )
                                    V,                                            )       Civil Action      No.     19-CV-1984

               Costco Wholesale Corporation, et al                                )
                                                                                  )
                               Defendant                                          )

                         SUBPOENA TO PRODUCE DOCUMENTS,INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                                 Dr. Gurmukh Raince
                                                     114-07 101 Avenue, Richmond Hill, New York 11419
                                                        (Name of person to whom this subpoena is directed)

        d
      Production; YOIJ ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



  Place:                                                                                    Date and Time:
            Simmons Jannace DeLuca, LLP
            43 Corporate Drive                                                                                   091101202010:00 am
            Hau         NY 1 1788

        J
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
rnay inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                   Date and Time




        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.

Date:

                                    CLERKOF COURT
                                                                                               OR

                                             Signature of Clerk or Deputy Clerk                                               Altorney's signalure


The name, address, e-mail address, and telephone number of the attorney representing                                     (name of party)

Costco Wholesale Corporation                                              , who issues or requests this subpoena, are
sat t-. ueLuca, Stmmons Jannace UeLuca, LLP, 43 Uorporate Unve, Hauppauge, NY 11/66 (631) U/J-4UUU,
sdeluca@sjdfirm.com

                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R, Civ. P. as(aXa).
        Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 59 of 61 PageID #: 476

AO88B (Rev. l2113)SubpocnatoProduccDocurrents,   Information,orObjcctsortoPcrnritlnspcctionofPrcrniscsinaCivil      Action(Pagc2)

Civil Action No. 19-CV-1984

                                                      PROOF OF SERVICE
                      (This section shoald not be jiled with the coart unless required by Fed. R. Civ. P. 45.)

            I received this subpoenafor   @ame of individual and tttle, if any)

on (date)


            il   I served the subpoena by delivering   a copy to the named person as           follows


                                                                                   on (date)                                        or

            f,   I returned the subpoena unexecuted because



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of

            $


My fees are $                               for travel and $                             for services, for       a total   of$           0.00



            I declare under penalty of perjury that this information is true


Date:
                                                                                            Server's signature



                                                                                         Printed name and title




                                                                                            Server's address


Additional information regarding attempted service,           etc.   :
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 60 of 61 PageID #: 477

 AO 88B (Rcv. l2ll 3) Subpoena to Producc Docurncnts, Infonnation, or Objccts or to Pcrmit Inspcctiori of Prcrniscs in a Civil Action(Pagc 3)

                              tr'ederal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective                            l2llll3\
(c) Place of Compliance.                                                                 (ii) disclosing an unretained expert's opinion or information that does
                                                                                    not dcscribc spccific occurrcnccs in disputc and rcsults fronr thc cxpcrt's
  (l) For a Trial, Hearing, or Deposilion, A subpoena may command a                 study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                      (C) Specifying Conditions as an Alternalive. In the circumstances
   (A) withiu i00 miles of where the person resides, is employed, or                described in Rule 45(d)(3)(B), the court rnay, instead ofquashing or
regularly transacts business in person; or                                          modiffing a subpoena, order appearance or production under specitied
   (B) within the state where the person resides, is employed, or regularly         conditions ifthe serving party:
transacts business in person, ifthe person                                               (i) shows a substantial need for the testirnony or rnaterial that cannot be
      (i) is a parfy or a party's officer; or                                       otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                (ii) cnsurcs that the subpocnacd pcrson will bc rcasonably compcnsatcd.
cxpcnsc.
                                                                                    (e) Duties in Responding to a Subpoena,
  (2) For Other Discovery. A subpoena may command:
   (A) production ofdocuments, electronically stored information, or                 (l) Producing Documents or Electronically Stored Inlornution. These
tangible things at a place within 100 rniles ofwhere the person resides, is         procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                            information:
   (B) inspection ofpremises at the premises to be inspected.                          (A) Docunenls, A person responding to a subpoena to produce documents
                                                                                    must produce them as they are kept in the ordinary course ofbusiness or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                         must organize and label thenr to correspond to the categories in the dernand.
                                                                                       (B) Form.for Producing Electronically Stored lnftrmation Not Specilied.
  (l) Avoiding Undue Burden or Expense; Sanctions, A party or attomey               lfa subpoena does not speciry a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps           infonnation, the person responding must produce it in a form or fonns in
to avoid imposing undue burden or expense on a person subject to the                which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is reqnired rnnst                (C) Electronically Stored Inforntation Produced in Onlt, One Form, The
enforce this duty and impose an appropriate sanction-which may include              person responding need not produce the same electronically stored
lost earnings and reasonable attomey's fees-on a pa(y or attornoy who               infonration in morc than onc fomr.
fails to comply.                                                                       (D) lnaccessible Electronicall), Stored lnformation. Thc pcrson
                                                                                    responding need not provide discovery ofelectronically stored information
  1i) Conrmantl to Produce Mqterials or Permit Inspection,                          frorn sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person comrnanded to produce                      ofundue burden or cost. On motion to compel discovery or lor a protective
documents, electronically stored information, or tangible things, or to             order, the person responding must show that the inforrnation is not
pennit the inspection ofpremises, need not appear in person at the place of         reasonably accessible because ofundue burden or cost. Ifthat showing is
production or inspection unless also conunanded to appear for a deposition,         rnade, the court may nonetheless order discovery from such sources if the
hearing, or tiial,                                                                  rcqucsting party shows good causc, considcring thc limitations of Rulc
   (B) Objections. A person commanded to produce documents or tangible              26(bX2XC). The court may specify conditions for the discovery.
things or to pennit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or             (2) Claiming Privilege or Protection,
sampling any or all of the materials or to inspecting the premises-or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.         under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for            material must:
cornpliancc or l4 days aftcr thc subpocna is scrvcd. Ilan objcction is rnadc,            (i) exprcssly nrakc thc claim; and
the following rules apply:                                                               (ii) dcscribc thc naturc of thc withhcld documcnts, cornrnunications, or
      (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
rnay lnove the court for the district where cornpliance is required for an          privileged or protected, will enable the parties to assess the clairn.
order compelling production or inspection.                                            (Bl Infonnalion Producecl. Ifinformation produced in resporrse to a
      (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim ofprivilege or olprotection as
order must protect a person who is neither a party nor a party's officer from       trial-preparation material, the person making the claim may notifu any party
significant expense resulting from compliance.                                      that received the information ofthe clainr and the basis lor it. After being
                                                                                    notified, a party must promptly return, sequester, or destroy the specitied
 Q) Quashing or Modifying a Subpocna                                                infonnation and any copies it has; must not use or disclose the infornration
  (A) Il/hen Required, On tirnely motion, the court for the district where          until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modif a subpoena that:                         infonnation ifthe party disclosed it before being notified; and rnay prornptly
     (i) fails to allow a reasonable time to comply;                                present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits                compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                            produccd thc infomration must prcscrvc thc information until thc claim is
     (iii) requires disclosure of privileged or other protected matter, if no       resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                        (g) Contempt.
  (B) llrhen Permitted. To protect a persorr subject to or aflected by a            The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on           motion is transferred, the issuing coufi-may hold in contempt a person
motion, quash or modifo the subpoena iflit requires:                                who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                 subpocna or an ordcr rclatcd to it.
development, or commercial information; or




                                         For access to subpoena rnaterials, see Fed. R. Civ. P, 45(a) Cornmittee Note (2013).
       Case 1:19-cv-01984-RML Document 24 Filed 08/21/20 Page 61 of 61 PageID #: 478



                                                                                                                             OCA Ollicinl Form No.: 960
                AUTHORIZATION FOR RELEASE OF IIEALTH INFORMATION PIIRSUANT TO HIPAA
                                 [This form has been approved by the New York State Department of Health]

    Patient Name
    Devander Slngh
    Patient Address   ,
                                                                                  Date of Birth

                                                                                 fso                                       r
                                                                                                                           Social Secuilg Number




    95-02 104th Stree! Ozone Park, New York 11416

I, or my authorized representative, request that health information regarding my care and treatment be released                as set fonh   on this form:
In accordance with New York State Law and the Privacy Rule of the Health lnsurance Pofiability and Accountability Act of 1996
(HIPAA), I understand that:
 l. This authorization may include disclosure of information relating to ALCOHOL and DRUG ABUSE, MENTAL HEALTH
TREATMENT, except psychotherapy notes, and CONFIDENTIAL HIV* RELATED INFORMATION only if I place my initials on
the appropriate line in Item 9(a). In the event the health information describe d below includes any of these types of information, and I
initial the line on the box in Item 9(a), I specifically authorize release ofsuch information to the person(s) indicated in ltem 8.
2. If I am authorizing the release of HlV-related, alcohol or drug treatment, or mental health treatment information, the recipient is
prohibited from redisclosing such information without my authorization unless permitted to do so under federal or state law. I
understand that i have the right to request a list of people who may reoeive or use my HlV-related information without authorization. If
I experience discrimination because of the release or disclosure of HlV-related information, I may contact the New York State Division
of Human Rights at (212) 480-2493 or the New York Cify Commission of Human Rights at (212) 306-7450. These agencies are
responsible for protecting my rights.
3. I have the right to revoke this authorization at any time by writing to the health care provider listed below. I understand that I may
revoke this authorization except to the extent that action has already been taken based on this authorization,
4. I understand that signing this authorization is voluntary. My teatment, payment, snrollment in a health plan, or eligibility for
benefits will not be conditioned upon my authorization of this disclosure.
5. Information disclosed under this authorization might be redisclosed by the recipient (except as noted above in ltem 2), and this
redisclosure may no longer be protecled by federal or state law.
6. THIS AUTHORIZATION DOES NOT AUTHORIZE YOU TO DISCUSS MY HEALTH INFORMATION OR MEDICAL
            WITH ANYONE OTIIER THAN THE A                                                     AL AGENCY SPECIFIED IN ITEM
                                                                                                                                                 '
i#w##;pI rffi;;)t: ilil:h7*;fri'w';m"i' 4., I *,,-"/,41 // a a r 4/ 4
                   of p6rson(s) or fategory of person to whom this infoniratidn will be sont:
8. Nam'c and address
     Simrnons Jannace Deluca, LLP,43 Corporate Drive, Hnuppauge, New York 11788
9(a). Spccific information to be released:
     E Mcdioal Reoord from (insert dat4         _                       to (insert date) _
       tr   Entire Medical Record, including patient histories, oflice notes (except psychotherapy notes), test results, radiology studics, films,
                              bi                          records, and rscords sent to you by other health oare providers,

      ,[otnt',                                                                                 Include: (lndicate by Initialing)

                                                                                               -Dl _
                                                                                               "rIF-
                                                                                                          Alcohol/Drug Treatment
                                                                                                     Mentnl Health Intorinntion
.A,uthorizatlon to Discuss Health Information                                                  T-    HlV-Retated Information
    (b) O By initialing hue                    I authorize
                                    Initials                             Name of individual health care provider
        to discuss my health information with my affomey, or a governmental agency, listed here:

                                               (Attomcy/Firm Namc or Govemmental Aeencv Name)
10, Reason for release of information:                                   I L Date or event on whioh this nuthorization will expire;
    B Anequest of individual
    E Other: LEGAL                                                         two years from date signed
12. If not the patient, name of person signing form                        13, Authority to sign on behalf of patient:
                          /-1
All items on this                     com pleted and my questions about this lorm have been answerd. In addition, I                                   a
copy of the fonn.                                                            Sc-t-)cca-o       TD be+i>€-
                                                                             Date:
    Signature                representative authorized by law,
*    Human Immunodeficiency Virus that causes ,AIDS. The Nerv York Statc Public Health Larv p              i   n   fo   rtffi y S hhlla$css Hi listdfo rlr
     identify someone as having HIV symptoms or infsction and informalion rcgnrding a person's                                  No.02$l(63X6884
                                                                                                                          Quallfied ln 0ueens County
